Exhibit 10.1

 

This FIRST AMENDMENT TO STANDSTILL AGREEMENT AND SECOND AMENDMENT TO LOAN
AGREEMENT (this “Amendment”) is dated as of December 15, 2019, by and among
AKORN, INC., a Louisiana corporation (the “Company”), the other Loan Parties
under the Loan Agreement (as defined below), an ad hoc group of Lenders (as
defined below) identified on Exhibit A hereto, which constitute “Required
Lenders” under the Loan Agreement (collectively, the “Ad Hoc Group”), and the
Administrative Agent (as defined below). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed thereto in the Loan Agreement
or the Standstill Agreement (each, as defined below).

 

WHEREAS, reference is hereby made to that certain Loan Agreement dated as of
April 17, 2014 (as the same shall have been amended, supplemented or otherwise
modified from time to time, the “Loan Agreement”), by and among the Company, the
other Loan Parties, the financial institutions from time to time parties thereto
as “Lenders (collectively, the “Lenders” and each, a “Lender”) and JPMorgan
Chase Bank, N.A., as administrative agent (the “Administrative Agent”), pursuant
to which, among other things, the Lenders have made certain loans, advances, and
other financial accommodations to the Company;

 

WHEREAS, reference is hereby made to that certain Standstill Agreement and First
Amendment to Loan Agreement dated as of May 6, 2019 (the “Standstill
Agreement”), by and among the Company, the other Loan Parties, the
Administrative Agent, the Ad Hoc Group, certain other Lenders (collectively,
with the Ad Hoc Group, the “Standstill Lenders”), pursuant to which, among other
things: (a) the Standstill Lenders agreed to standstill from exercising certain
remedies under the Loan Agreement in connection with the Specific Covenants and
Specific Matters (each, as defined in the Standstill Agreement); and (b) the
Company, the other Loan Parties, and the Standstill Lenders, amended the Loan
Agreement as set forth therein;

 

WHEREAS, Section 13(a) of the Standstill Agreement and Section 9.02 of the Loan
Agreement permit amendment of the Standstill Agreement by the Company with
consent of Required Lenders; and

 

WHEREAS, the Company and the Lenders party hereto (constituting Required
Lenders) agree to the amendments to the Standstill Agreement as set forth
herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and for other valuable considerations, the parties hereto agree
as follows:

 

Section 1.          Definitions. Each capitalized term used herein and not
otherwise defined in this Amendment shall be defined in accordance with the Loan
Agreement and Standstill Agreement, as applicable.

 

Section 2.          Amendments to the Standstill Agreement. The Standstill
Agreement (including the schedules and exhibits thereto) is hereby amended to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example: underlined
text) as set forth in the marked blacklined copy of the Standstill Agreement
attached as Annex I hereto (which shall be the Standstill Agreement). Said Annex
I has been blacklined to show all changes from the Standstill Agreement as in
effect immediately prior to the date hereof, it being agreed that, by virtue of
this Amendment upon the effectiveness hereof, any amendments or other
modifications to the Standstill Agreement prior to the date hereof that are not
reflected in said Annex I shall cease to be in effect or, as the case may be,
shall be modified as set forth in said Annex I, and Annex I shall for all
purposes be deemed to constitute the Standstill Agreement.

 



 

 

 

Section 3.          Effectiveness. This Amendment shall be effective on the date
(the “Amendment Effective Date”) on which:

 

3.1       Delivery of Agreement. This Amendment, duly authorized and executed by
the Company, the Administrative Agent and the Standstill Lenders (constituting
the Required Lenders at such time), shall have been delivered to each of the
Company, the Administrative Agent, and the Standstill Lenders;

 

3.2       No Default. Except for any Default or Event of Default with respect to
the Specified Matters, both immediately before and after giving effect to this
Amendment, no Default or Event of Default would then exist or would result
therefrom;

 

3.3       Representations and Warranties. Except with respect to the Specified
Matters, all representations and warranties of the Company and the other Loan
Parties set forth herein, in the Standstill Agreement, in the Loan Agreement,
and in any other Loan Document shall be true and correct in all material
respects (or, with respect to those representations and warranties expressly
limited by their terms by materiality or material adverse effect qualifications,
in all respects) as of the Amendment Effective Date as if made on such date
(except to extent that such representations and warranties expressly relate to
an earlier date, in which case they shall be true and correct in all material
respects as of such date);

 

3.4       No Material Adverse Effect. Both immediately before and after giving
effect to this Amendment, no Material Adverse Effect shall have occurred and be
continuing or would result therefrom, excluding a Material Adverse Effect (if
any) relating to any of the Specified Matters;

 

3.5       Closing Certificates. The Administrative Agent shall have received a
certificate, dated as of the date hereof, of a duly authorized officer of the
Company, to the effect that, at and as of the Amendment Effective Date, both
before and after giving effect to this Amendment, (x) the conditions specified
in this Section 3 have been satisfied or waived and (y) all Material
Subsidiaries that are Domestic Subsidiaries are Loan Parties as of the Amendment
Effective Date (it being understood and agreed, that the Administrative Agent
may conclusively rely on such certificates as evidence of such satisfaction of
the conditions specified in this Section 3);

 

3.6       Amendment Fee. The Company shall have paid, and the Administrative
Agent shall have received, for the ratable benefit of each Standstill Lender, a
one-time fee equal to 1.50% of the aggregate principal amount of the Loans of
such Lender on the date hereof (the “Amendment Fee”), which Amendment Fee shall
be payable in cash on the Amendment Effective Date, and shall be deemed fully
earned when paid, shall not be refundable for any reason, and shall be payable
without setoff, defense or counterclaim of any kind (and, for the avoidance of
doubt the provisions of Section 2.18(d) of the Loan Agreement do not apply to
the payment of such fee (or to the extent such provisions apply, are hereby
waived in connection with the payment of the Amendment Fee));

 



 2 

 

 

3.7       Fees and Expenses. The Company shall (i) pay or reimburse all
reasonable and documented fees and expenses for Gibson Dunn, as legal advisor to
the Ad Hoc Group, and Greenhill, as financial advisor to the Ad Hoc Group, on
the terms set forth in the Standstill Agreement to the extent invoiced at least
one (1) Business Day prior to the Amendment Effective Date and (ii) pay or
reimburse all reasonable and documented out-of-pocket fees and expenses of the
Administrative Agent in connection with this Amendment and the other Loan
Documents (including reasonable out-of-pocket fees, costs, and expenses of
outside counsel for the Administrative Agent) to the extent invoiced at least
one (1) Business Day prior to the Amendment Effective Date;

 

Notwithstanding the foregoing, the Amendment Effective Date shall be deemed to
have occurred on the date all conditions set forth in this Section 3 other than
the condition set forth in Section 3.6 have been satisfied, so long as the
condition set forth in Section 3.6 is satisfied within one Business Day
thereafter; provided that, should the Company not satisfy the condition set
forth in Section 3.6 within one Business Day of the Amendment Effective Date, it
shall constitute an immediate Termination Event under the Standstill Agreement
and an immediate Event of Default under the Loan Agreement;

 

For the avoidance of doubt, the Administrative Agent is hereby authorized to and
shall post this Agreement to all Public-Side Lenders and Private-Side Lenders on
the Amendment Effective Date (or as soon as practicable thereafter), giving such
Public-Side and Private-Side Lenders at least 72 hours after such posting to
become Standstill Lenders for all purposes of this Agreement, including, without
limitation, entitlement to the Amendment Fee.

 

Section 4.          Entire Agreement. This Amendment, the Standstill Agreement,
the Loan Agreement, and the other Loan Documents constitute the entire agreement
among the parties with respect to the subject matter hereof and thereof and
supersede all other prior agreements and understandings, both written and
verbal, among the parties or any of them with respect to the subject matter
hereof.

 

Section 5.          Governing Law; Jurisdiction; Consent to Service of Process.

 

5.1       THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES
THAT WOULD RESULT IN THE APPLICABLE OF ANY LAWS OTHER THAN THE LAWS OF THE STATE
OF NEW YORK.

 

5.2       Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Amendment, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in any Loan Document
shall affect any right that the Administrative Agent, any Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to any Loan
Document against the Company or its properties in the courts of any
jurisdiction.

 



 3 

 

 

5.3       Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to any Loan Document in any court referred
to in paragraph 5.2 of this Section 5. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

5.4       Each party to this Amendment irrevocably consents to service of
process in the manner provided for notices in Section 13(r) of the Standstill
Agreement. Nothing in any Loan Document will affect the right of any party to
this Amendment to serve process in any other manner permitted by law.

 

Section 6.          WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.

 

Section 7.          Severability. Any term or provision of this Amendment which
is invalid or unenforceable in any jurisdiction shall, as to that jurisdiction,
be ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Amendment or affecting the validity or enforceability of any of the terms or
provisions of this Amendment in any other jurisdiction. If any provision of this
Amendment is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as would be enforceable.

 

Section 8.          Loan Document. This Amendment constitutes a “Loan Document”
for all purposes of the Standstill Agreement, the Loan Agreement, and the other
Loan Documents.

 

Section 9.          Reaffirmation. Each of the undersigned Loan Parties
acknowledges (i) all of its obligations under the Standstill Agreement, the Loan
Agreement, and the other Loan Documents to which it is a party are hereby
reaffirmed and remain in full force and effect on a continuous basis and (ii)
the execution of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent, the Standstill Lenders, or the
other Lenders, constitute a waiver of any provision of any of the Loan
Documents, or serve to effect a novation of the Loan Document Obligations.

 



 4 

 

 

Section 10.          Lender Representations and Warranties. Each of the
undersigned Lenders hereby represents and warrants that the representations and
warranties and acknowledgements set forth herein and in the Standstill Agreement
(as amended hereby) are true and correct as of the Amendment Effective Date.

 

Section 11.          Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which when so executed and delivered shall be deemed to be an original, but
all of which when taken together shall constitute a single instrument. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

 

Section 12.          Headings. The headings of this Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.

 

Section 13.          Effect of Amendment. Each reference that is made in the
Standstill Agreement or the Loan Agreement or any other Loan Document to the
Standstill Agreement or the Loan Agreement shall hereafter be construed as a
reference to the Standstill Agreement and/or Loan Agreement, as amended hereby.
Except as herein otherwise specifically provided, all provisions of the
Standstill Agreement and the Loan Agreement shall remain in full force and
effect and be unaffected hereby and this Amendment will not by implication or
otherwise alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Standstill
Agreement or the Loan Agreement or any other provision of the Standstill
Agreement, the Loan Agreement, or any other Loan Document, all of which are
ratified and affirmed in all respects and will continue in full force and
effect. For the avoidance of doubt, on and after the Amendment Effective Date,
this Amendment shall for all purposes constitute a Loan Document.

 

Section 14.          Direction to the Administrative Agent; Indemnity. Each
Lender party hereto hereby consents, authorizes and directs the Administrative
Agent to execute and deliver this Amendment and to take the actions contemplated
herein. Each Standstill Party confirms and agrees that (i) the Administrative
Agent is only entering into this Amendment at the direction of the Required
Lenders, (ii) subject to the terms of the Loan Agreement and the other Loan
Documents (including this Amendment), any action or inaction taken hereunder by
the Administrative Agent shall be at the express direction of the Required
Lenders (including, without limitation, any determination that a Default, Event
of Default, and/or Standstill Event of Default has occurred and/or that the
Standstill Period has ended) and (iii) the indemnification provisions set forth
in the Loan Agreement and the other Loan Documents (including, without
limitation, the indemnification provisions set forth in Sections 9.03(b) and
9.03(c) of the Loan Agreement) shall apply to actions taken by the
Administrative Agent in connection with this Amendment.

 

[Signature Pages to Follow]

 



 5 

 

 

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the date first written above.

 

  THE COMPANY:       AKORN, INC.           By   /s/ Duane Portwood     Name:
Duane Portwood     Title: Chief Financial Officer               OTHER LOAN
PARTIES:       ADVANCED VISION RESEARCH, INC.               By /s/ Joseph
Bonaccorsi     Name: Joseph Bonaccorsi     Title: Secretary         AKORN (NEW
JERSEY), INC.               By /s/ Joseph Bonaccorsi     Name: Joseph Bonaccorsi
    Title: Secretary         AKORN ANIMAL HEALTH, INC.               By /s/
Joseph Bonaccorsi     Name: Joseph Bonaccorsi     Title: Secretary         AKORN
OPHTHALMICS, INC.               By /s/ Joseph Bonaccorsi     Name: Joseph
Bonaccorsi     Title: Secretary         AKORN SALES, INC.             By /s/
Joseph Bonaccorsi     Name: Joseph Bonaccorsi     Title: Secretary

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  INSPIRE PHARMACEUTICALS, INC.             By   /s/ Joseph Bonaccorsi     Name:
Joseph Bonaccorsi     Title: Secretary         OAK PHARMACEUTICALS, INC.        
    By /s/ Joseph Bonaccorsi     Name: Joseph Bonaccorsi     Title: Secretary  
      HI-TECH PHARMACAL CO., INC.             By /s/ Joseph Bonaccorsi     Name:
Joseph Bonaccorsi     Title: Secretary         10 EDISON STREET LLC            
By /s/ Joseph Bonaccorsi     Name: Joseph Bonaccorsi     Title: Secretary of
Hi-Tech Pharmacal Co., Inc. its member         13 EDISON STREET LLC            
By /s/ Joseph Bonaccorsi     Name: Joseph Bonaccorsi     Title: Secretary of
Hi-Tech Pharmacal Co., Inc. its member         VPI HOLDINGS CORP.             By
/s/ Joseph Bonaccorsi     Name: Joseph Bonaccorsi     Title: Secretary        
VPI HOLDINGS SUB, LLC             By /s/ Joseph Bonaccorsi     Name: Joseph
Bonaccorsi     Title: Secretary

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  VERSAPHARM INCORPORATED             By   /s/ Joseph Bonaccorsi     Name:
Joseph Bonaccorsi     Title: Secretary         COVENANT PHARMA INC.            
By /s/ Joseph Bonaccorsi     Name: Joseph Bonaccorsi     Title: Secretary      
  OLTA PHARMACEUTICALS CORP.             By /s/ Joseph Bonaccorsi     Name:
Joseph Bonaccorsi     Title: Secretary         CLOVER PHARMACEUTICALS CORP.    
        By /s/ Joseph Bonaccorsi     Name: Joseph Bonaccorsi     Title:
Secretary               JPMORGAN CHASE BANK, N.A.,   as Administrative Agent    
        By /s/ Justin Martin     Name:

Justin Martin

    Title:

Authorized Officer

   



[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 



 

  BlackRock Financial Management, Inc., on behalf of funds and accounts listed
below:       ·               Magnetite XII, LTD.   ·               Magnetite
XIV-R, Limited   ·               Magnetite XV, Limited   ·              
Magnetite XVI, Limited   ·               Magnetite XVII, Limited  
·               Magnetite XVIII, Limited   ·               Magnetite XIX,
Limited   ·               Magnetite XX, Limited   ·               Magnetite VII,
Limited   ·               Magnetite VIII, Limited           By: /s/ AnnMarie
Smith     Name: AnnMarie Smith     Title: Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

 

Blue Mountain Credit Alternatives Master Fund L.P.

By: BlueMountain CapCapitalManagement, LLC, its investment manager

          By /s/ David M. O’Mara     Name: David M. O’Mara     Title: Deputy
General Counsel               BlueMountain Kicking Horse Fund L.P.   By:
BlueMountain Capital Management, LLC, its investment manager               By
/s/ David M. O’Mara     Name: David M. O’Mara     Title: Deputy General Counsel
        BlueMountain Logan Opportunities Master Fund L.P.   By: BlueMountain
CapCapitalManagement, LLC, its investment manager               By /s/ David M.
O’Mara     Name: David M. O’Mara     Title: Deputy General Counsel              
BlueMountain CLO XXII Ltd.  

By: BlueMountain CapCapitalManagement, LLC, its portfolio manager

              By /s/ David M. O’Mara     Name: David M. O’Mara     Title: Deputy
General Counsel

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  BlueMountain CLO 2012-2 Ltd.   By: BlueMountain CapCapitalManagement, LLC, its
portfolio manager               By /s/ David M. O’Mara     Name: David M. O’Mara
    Title: Deputy General Counsel           BlueMountain CLO 2013-1 Ltd.   By:
BlueMountain CLO Management, LLC, its portfolio manager             By /s/ David
M. O’Mara     Name: David M. O’Mara     Title: Deputy General Counsel          
BlueMountain CLO 2014-2 Ltd.   By: BlueMountain CapCapitalManagement, LLC, its
portfolio manager           By /s/ David M. O’Mara     Name: David M. O’Mara    
Title: Deputy General Counsel           BlueMountain Fuji US CLO I Ltd.   By:
BlueMountain Fuji Management, LLC, its portfolio manager         By /s/ David M.
O’Mara     Name: David M. O’Mara     Title: Secretary and Counsel

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  BlueMountain Fuji US CLO II Ltd.   By: BlueMountain Fuji Management, LLC, its
portfolio manager           By /s/ David M. O’Mara     Name: David M. O’Mara    
Title: Secretary and Counsel           BlueMountain Fuji US CLO III Ltd.   By:
BlueMountain Fuji Management, LLC, its portfolio manager           By /s/ David
M. O’Mara   Name: David M. O’Mara   Title: Secretary and Counsel

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  CANYON-ASP FUND, L.P.       By: Canyon Capital Advisors LLC,     its
investment advisor           By /s/ Jonathan M. Kaplan     Name: Jonathan M.
Kaplan     Title: Authorized Signatory           CANYON BALANCED MASTER FUND,
LTD.       By: Canyon Capital Advisors LLC,     its investment advisor          
By /s/ Jonathan M. Kaplan     Name: Jonathan M. Kaplan     Title: Authorized
Signatory           CANYO DISTRESSED OPPORTUNITY MASTER FUND II, L.P.       By:
Canyon Capital Advisors LLC,     its investment advisor           By /s/
Jonathan M. Kaplan     Name: Jonathan M. Kaplan     Title: Authorized Signatory
          CANYON DISTRESSED OPPORTUNITY CANYON-ASP FUND III, L.P.       By:
Canyon Capital Advisors LLC,     its investment advisor           By /s/
Jonathan M. Kaplan     Name: Jonathan M. Kaplan     Title: Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  CANYON-SL VALUE FUND, L.P.       By: Canyon Capital Advisors LLC,     its
investment advisor           By /s/ Jonathan M. Kaplan     Name: Jonathan M.
Kaplan     Title: Authorized Signatory           CANYON DISTRESSED TX (A), LLC  
    By: Canyon Capital Advisors LLC,     its investment advisor               By
/s/ Jonathan M. Kaplan     Name: Jonathan M. Kaplan     Title: Authorized
Signatory           THE CANYON VALUE REALIZATION MASTER FUND, L.P.       By:
Canyon Capital Advisors LLC,     its investment advisor               By /s/
Jonathan M. Kaplan     Name: Jonathan M. Kaplan     Title: Authorized Signatory
          CANYON-EDOF (MASTER) L.P.       By: Canyon Capital Advisors LLC,    
its investment advisor           By /s/ Jonathan M. Kaplan     Name: Jonathan M.
Kaplan     Title: Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  CANYON-GRF MAS R FUND H, L.P.       By: Canyon Capital Advisors LLC,     its
investment advisor           By /s/ Jonathan M. Kaplan     Name: Jonathan M.
Kaplan     Title: Authorized Signatory           CANYON NZ-DOF INVESTING, L.P.  
    By: Canyon Capital Advisors LLC,     its investment advisor           By /s/
Jonathan M. Kaplan     Name: Jonathan M. Kaplan     Title: Authorized Signatory
          EP CANYON, LTD       By: Canyon Capital Advisors LLC,     its
investment advisor           By /s/ Jonathan M. Kaplan     Name: Jonathan M.
Kaplan     Title: Authorized Signatory           CANYON VALUE REALIZATION MAC
18, LTD.       By: Canyon Capital Advisors LLC,     its investment advisor      
    By /s/ Jonathan M. Kaplan     Name: Jonathan M. Kaplan     Title: Authorized
Signatory

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  CANYON VALUE REALIZATION FUND, L.P.       By: Canyon Capital Advisors LLC,    
its investment advisor           By /s/ Jonathan M. Kaplan     Name: Jonathan M.
Kaplan     Title: Authorized Signatory           CANYON BLUE CREDIT INVESTMENT
FUND L.P.       By: Canyon Capital Advisors LLC,     its Co-investment Advisor  
        By /s/ Jonathan M. Kaplan     Name: Jonathan M. Kaplan     Title:
Authorized Signatory           By: Canyon Partners Real Estate LLC,     its
Co-investment Advisor           By /s/ Jonathan M. Kaplan     Name: Jonathan M.
Kaplan     Title: Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  CARLYLE INVESTMENT MANAGEMENT LLC       Signed for an on behalf of:      
Carlyle Global Market Strategies CLO 2014-4R, Ltd.   Carlyle Global Market
Strategies CLO 2014-3-R, Ltd.   Carlyle Global Market Strategies CLO 2014-2-R,
Ltd.   Carlyle C17 CLO, Ltd.   Carlyle Global Market Strategies CLO 2016-1, Ltd.
  Carlyle Global Market Strategies CLO 2015-5, Ltd.   Carlyle Global Market
Strategies CLO 2015-4, Ltd.   Carlyle Global Market Strategies CLO 2015-3, Ltd.
  Carlyle Global Market Strategies CLO 2015-2, Ltd.   Carlyle Global Market
Strategies CLO 2013-4, Ltd.   Carlyle Global Market Strategies CLO 2013-3, Ltd.
  Carlyle Global Market Strategies CLO 2013-2, Ltd.   Carlyle Global Market
Strategies CLO 2013-1, Ltd.   Carlyle Global Market Strategies CLO 2012-4, Ltd  
Carlyle Global Market Strategies CLO 2012-3, Ltd.           By /s/ Glori
Granziano     Name: Glori Granziano     Title: Managing Director

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 



  CIFC Funding 2012-II-R, Ltd.   By: CIFC VS Management LLC, its Collateral
Manager           By /s/ Robert Mandery     Name: Robert Mandery     Title:
Co-Head of Investment Research

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  CIFC Funding 2013-I, Ltd.   By: CIFC Asset Management LLC, its Collateral
Manager           By: /s/ Robert Mandery     Name: Robert Mandery     Title:
Co-Head of Investment Research

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  CIFC Funding 2013-II, Ltd.   By: CIFC Asset Management LLC, its Collateral
Manager           By: /s/ Robert Mandery     Name: Robert Mandery     Title:
Co-Head of Investment Research

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

 

  CIFC Funding 2013-III-R Ltd.   By: CIFC VS Management LLC, as Collateral
Manager           By: /s/ Robert Mandery     Name: Robert Mandery     Title:
Co-Head of Investment Research

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  CIFC Funding 2013-IV, Ltd.   By: CIFC Asset Management LLC, its Collateral
Manager           By: /s/ Robert Mandery     Name: Robert Mandery     Title:
Co-Head of Investment Research

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  CIFC Funding 2014, Ltd.   By: CIFC Asset Management LLC, its Portfolio Manager
          By: /s/ Robert Mandery     Name: Robert Mandery     Title: Co-Head of
Investment Research

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  CIFC Funding 2014-III, Ltd.   BY: CIFC Asset Management LLC, its Collateral
Manager           By: /s/ Robert Mandery     Name: Robert Mandery     Title:
Co-Head of Investment Research

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  CIFC Funding 2014-II-R, Ltd.   By: CIFC Asset Management LLC, as Collateral
Manager           By: /s/ Robert Mandery     Name: Robert Mandery     Title:
Co-Head of Investment Research

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  CIFC Funding 2014-IV-R, Ltd.   By: CIFC Asset Management LLC, its Collateral
Manager           By: /s/ Robert Mandery     Name: Robert Mandery     Title:
Co-Head of Investment Research

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  Co-Head of Investment Research   CIFC Funding 2014-V, Ltd.   By: CIFC Asset
Management LLC, its Collateral Manager           By: /s/ Robert Mandery    
Name: Robert Mandery     Title: Co-Head of Investment Research

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  CIFC Funding 2015-I, Ltd.   BY: CIFC Asset Management LLC, its Collateral
Manager         By: /s/ Robert Mandery     Name: Robert Mandery     Title:
Co-Head of Investment Research

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  CIFC Funding 2015-II, Ltd.   By: CIFC Asset Management LLC, its Collateral
Manager           By: /s/ Robert Mandery     Name: Robert Mandery     Title:
Co-Head of Investment Research

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT] 

 

 

 

 



  CIFC Funding 2015-III, Ltd.   By: CIFC Asset Management LLC, its Collateral
Manager           By: /s/ Robert Mandery     Name: Robert Mandery     Title:
Co-Head of Investment Research

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 



  CIFC Funding 2015-IV, Ltd.   By: CIFC Asset Management LLC, its Collateral
Manager           By: /s/ Robert Mandery     Name: Robert Mandery     Title:
Co-Head of Investment Research

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 

 

 



 

  CIFC Funding 2015-V, Ltd   By: CIFC Asset Management LLC, its Collateral
Manager           By: /s/ Robert Mandery     Name: Robert Mandery     Title:
Co-Head of Investment Research

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 

 

 



 

  CIFC Funding 2016-I, Ltd.   By: CIFC Asset Management LLC, its Collateral
Manager         By: /s/ Robert Mandery     Name: Robert Mandery     Title:
Co-Head of Investment Research

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 

 

 



 

  CIFC Funding 2017-I, Ltd.   By: CIFC Asset Management LLC, its Collateral
Manager         By: /s/ Robert Mandery     Name: Robert Mandery     Title:
Co-Head of Investment Research

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 

 

 



 

  CIFC Funding 2017-II, Ltd.   By: CIFC CLO Management LLC, its Collateral
Manager         By: /s/ Robert Mandery     Name: Robert Mandery     Title:
Co-Head of Investment Research

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 

 

 



 

  CIFC Funding 2017-III, Ltd.   By: CIFC Asset Management LLC, its Collateral
Manager           By: /s/ Robert Mandery     Name: Robert Mandery     Title:
Co-Head of Investment Research

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 

 

 



        CIFC Funding 2017-IV, Ltd.   By: CIFC CLO Management LLC, its Collateral
Manager, by and on behalf of each of its series, Series M-1, Series O-1 and
Series R-1           By: /s/ Robert Mandery     Name: Robert Mandery     Title:
Co-Head of Investment Research

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 

 

 



 

  CIFC Funding 2017-V, Ltd.   By: CIFC CLO MANAGEMENT II LLC, as Collateral
Manager   By and on behalf of each of its series, SERIES M-1, SERIES O-1, and
SERIES R-1           By: /s/ Robert Mandery     Name: Robert Mandery     Title:
Co-Head of Investment Research

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 

 

 



        CIFC Funding 2018-I, Ltd.   By: CIFC CLO MANAGEMENT II LLC, as
Collateral Manager   By and on behalf of each of its series, SERIES M-1, SERIES
O-1, and SERIES R-1           By: /s/ Robert Mandery     Name: Robert Mandery  
  Title: Co-Head of Investment Research

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 

 

 



 

  CIFC Funding 2018-II, Ltd.   By: CIFC CLO Management II LLC, its Collateral
Manager, by and on behalf of each of its series, Series M-1, Series O-1 and
Series R-1           By: /s/ Robert Mandery     Name: Robert Mandery     Title:
Co-Head of Investment Research

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 

 

 



 

  CIFC Funding 2018-III, Ltd.           By: /s/ Robert Mandery     Name: Robert
Mandery     Title: Co-Head of Investment Research

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 

 

 



        CIFC Funding 2018-IV, Ltd.   By: CIFC CLO Management II LLC, as
Collateral Manager   By and on behalf of each of its series, SERIES M-1, SERIES
O-1, and SERIES R-1             By: /s/ Robert Mandery     Name: Robert Mandery
    Title: Co-Head of Investment Research

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 

 

 



 

  CIFC Loan Opportunity Fund II, Ltd.   By: CIFC Asset Management LLC, its
Collateral Manager                 By: /s/ Robert Mandery     Name: Robert
Mandery     Title: Co-Head of Investment Research        

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 

 

 









 

CALIFORNIA STATE TEACHERS’ RETIREMENT SYSTEM   By: Credit Suisse Asset
Management, LLC, as investment manager           By: /s/ Thomas Flannery    
Name: Thomas Flannery     Title: Managing Director       CREDIT SUISSE FLOATING
RATE HIGH INCOME FUND   By: Credit Suisse Asset Management, LLC, as investment
advisor           By: /s/ Thomas Flannery     Name: Thomas Flannery     Title:
Managing Director                   CREDIT SUISSE ASSET MANAGEMENT INCOME FUND,
INC.   By: Credit Suisse Asset Management, LLC, as investment advisor          
By: /s/ Thomas Flannery     Name: Thomas Flannery     Title: Managing Director  
                BENTHAM SYNDICATED LOAN FUND   By: Credit Suisse Asset
Management, LLC, as agent (sub-advisor) for Challenger Investment Services
Limited, the Responsible Entity for Bentham Syndicated Loan Fund           By:
/s/ Thomas Flannery     Name: Thomas Flannery     Title: Managing Director  

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 

 

 



        BENTHAM STRATEGIC LOAN FUND   By: Credit Suisse Asset Management, LLC,
as Sub Advisor for Bentham Asset Management Pty Ltd., the agent and investment
manager to Fidante Partners Limited, the trustee for Bentham Strategic Loan Fund
          By: /s/ Thomas Flannery     Name: Thomas Flannery     Title: Managing
Director           THE CITY OF NEW YORK GROUP TRUST   By: Credit Suisse Asset
Management, LLC, as its manager           By: /s/ Thomas Flannery     Name:
Thomas Flannery     Title: Managing Director                   CREDIT SUISSE
NOVA (LUX)   By: Credit Suisse Asset Management, LLC or Credit Suisse Asset
Management Limited, each as Co-Investment Adviser to Credit Suisse Fund
Management S.A., management company for Credit Suisse Nova (Lux)           By:
/s/ Thomas Flannery     Name: Thomas Flannery     Title: Managing Director      
            CREDIT SUISSE STRATEGIC INCOME FUND   By: Credit Suisse Asset
Management, LLC, as investment advisor           By: /s/ Thomas Flannery    
Name: Thomas Flannery     Title: Managing Director  

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 

 

 



        CREDIT SUISSE HIGH YIELD BOND FUND   By: Credit Suisse Asset Management,
LLC, as investment advisor           By: /s/ Thomas Flannery     Name: Thomas
Flannery     Title: Managing Director                   MADISON PARK FUNDING X,
LTD.   By: Credit Suisse Asset Management, LLC, as portfolio manager          
By: /s/ Thomas Flannery     Name: Thomas Flannery     Title: Managing Director  
                MADISON PARK FUNDING XI, LTD   By: Credit Suisse Asset
Management, LLC, as portfolio manager           By: /s/ Thomas Flannery    
Name: Thomas Flannery     Title: Managing Director                   MADISON
PARK FUNDING XII, LTD.           By: /s/ Thomas Flannery     Name: Thomas
Flannery     Title: Managing Director  

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 

 

 



        MADISON PARK FUNDING XIII, LTD.   By: Credit Suisse Asset Management,
LLC, as portfolio manager           By: /s/ Thomas Flannery     Name: Thomas
Flannery     Title: Managing Director                   MADISON PARK FUNDING
XIV, LTD.   By: Credit Suisse Asset Management, LLC, as portfolio manager      
    By: /s/ Thomas Flannery     Name: Thomas Flannery     Title: Managing
Director                   MADISON PARK FUNDING XV, LTD.   By: Credit Suisse
Asset Management, LLC, as portfolio manager           By: /s/ Thomas Flannery  
  Name: Thomas Flannery     Title: Managing Director                   MADISON
PARK FUNDING XVII, LTD.   By: Credit Suisse Asset Management, LLC, as portfolio
manager           By: /s/ Thomas Flannery     Name: Thomas Flannery     Title:
Managing Director  

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 

 

 



        MADISON PARK FUNDING XIX, LTD.   By: Credit Suisse Asset Management,
LLC, as collateral manager           By: /s/ Thomas Flannery     Name: Thomas
Flannery     Title: Managing Director                   MADISON PARK FUNDING XL,
LTD.   By: Credit Suisse Asset Management, LLC, as portfolio manager          
By: /s/ Thomas Flannery     Name: Thomas Flannery     Title: Managing Director  
                MADISON PARK FUNDING XLI, LTD.   By: Credit Suisse Asset
Management, LLC, as portfolio manager           By: /s/ Thomas Flannery    
Name: Thomas Flannery     Title: Managing Director                   MADISON
PARK FUNDING XLIII, LTD.   By: Credit Suisse Asset Management, LLC, as portfolio
manage           By: /s/ Thomas Flannery     Name: Thomas Flannery     Title:
Managing Director  

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 

 

 



        Maryland State Retirement and Pension System B   y: Credit Suisse Asset
Management, LLC as manager           By: /s/ Thomas Flannery     Name: Thomas
Flannery     Title: Managing Director                   ONE ELEVEN FUNDING I,
LTD.   By: Credit Suisse Asset Management, LLC, as portfolio manager          
By: /s/ Thomas Flannery     Name: Thomas Flannery     Title: Managing Director  
                ONE ELEVEN FUNDING II, LTD.   By: Credit Suisse Asset
Management, LLC, as portfolio manager           By: /s/ Thomas Flannery   Name:
Thomas Flannery   Title: Managing Director                   ONE ELEVEN FUNDING
III, LTD   By: Credit Suisse Asset Management, LLC, as portfolio manager        
  By: /s/ Thomas Flannery     Name: Thomas Flannery     Title: Managing Director
 

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 

 

 



        DOLLAR SENIOR LOAN FUND, LTD.   By: Credit Suisse Asset Management, LLC,
as investment manager           By: /s/ Thomas Flannery     Name: Thomas
Flannery     Title: Managing Director                   DOLLAR SENIOR LOAN
MASTER FUND II, LTD.   By: Credit Suisse Asset Management, LLC, as investment
manager           By: /s/ Thomas Flannery     Name: Thomas Flannery     Title:
Managing Director                   DOLLAR SENIOR LOAN INCOME FUND, LTD.   By:
Credit Suisse Asset Management, LLC, as investment manager           By: /s/
Thomas Flannery     Name: Thomas Flannery     Title: Managing Director          
        COPPERHILL LOAN FUND I, LLC   By: Credit Suisse Asset Management, LLC,
as investment manager           By: /s/ Thomas Flannery     Name: Thomas
Flannery     Title: Managing Director  

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 

 

 



        WIND RIVER FUND LLC   By: Credit Suisse Asset Management, LLC, as
Investment Manager           By: /s/ Thomas Flannery     Name: Thomas Flannery  
  Title: Managing Director  

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 





 



  AGF FLOATING RATE INCOME FUND       By: EATON VANCE MANAGEMENT     AS
PORTFOLIO MANAGER               By: /s/ Michael B. Botthof     Name: Michael B.
Botthof     Title: Vice President

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  Brighthouse Funds Trust I -   Brighthouse/Eaton Vance Floating Rate Portfolio
      By: Eaton Vance Management     as Investment Sub Advisor               By:
/s/ Michael B. Botthof     Name: Michael B. Botthof     Title: Vice President

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  Eaton Vance CLO 2013-1 LTD.       By: Eaton Vance Management Portfolio Manager
              By: /s/ Michael B. Botthof     Name: Michael B. Botthof     Title:
Vice President

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 

 

 

 

  Eaton Vance CLO 2014-1R, Ltd.       By: Eaton Vance Management     As
Investment Advisor               By: /s/ Michael B. Botthof     Name: Michael B.
Botthof     Title: Vice President

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 

 

 

 

  Eaton Vance CLO 2015-1 Ltd.       By: Eaton Vance Management Portfolio Manager
              By: /s/ Michael B. Botthof     Name: Michael B. Botthof     Title:
Vice President

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  Eaton Vance CLO 2018-1, Ltd.       By: Eaton Vance Management Portfolio
Manager               By: /s/ Michael B. Botthof     Name: Michael B. Botthof  
  Title: Vice President

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  Eaton Vance CLO 2019-1, Ltd.       By: Eaton Vance Management     As
Investment Advisor               By: /s/ Michael B. Botthof     Name: Michael B.
Botthof     Title: Vice President

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  Eaton Vance Floating-Rate Income Plus Fund       By: Eaton Vance Management  
  as Investment Advisor               By: /s/ Michael B. Botthof     Name:
Michael B. Botthof     Title: Vice President

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  Eaton Vance Floating-Rate 2022 Target Term Trust       By: Eaton Vance
Management as Investment Advisor               By: /s/ Michael B. Botthof    
Name: Michael B. Botthof     Title: Vice President

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  Eaton Vance Senior Floating-Rate Trust       By: Eaton Vance Management     As
Investment Advisor               By: /s/ Michael B. Botthof     Name: Michael B.
Botthof     Title: Vice President

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  Eaton Vance Floating-Rate Income Trust       By: Eaton Vance Management     As
Investment Advisor               By: /s/ Michael B. Botthof     Name: Michael B.
Botthof     Title: Vice President

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 



 

  Eaton Vance International   (Cayman Islands) Floating-Rate Income Portfolio  
    By: Eaton Vance Management     as Investment Advisor               By: /s/
Michael B. Botthof     Name: Michael B. Botthof     Title: Vice President

 



[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]



 

 

 



 

  Eaton Vance Senior Income Trust       By: Eaton Vance Management     As
Investment Advisor               By: /s/ Michael B. Botthof     Name: Michael B.
Botthof     Title: Vice President

 



[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

  

  Eaton Vance Short Duration Diversified Income Fund       By: Eaton Vance
Management     As Investment Advisor           By: /s/ Michael B. Botthof    
Name: Michael B. Botthof     Title: Vice President

 



[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

 

  Eaton Vance Institutional Senior Loan Fund       By: Eaton Vance Management  
  As Investment Advisor           By: /s/ Michael B. Botthof     Name: Michael
B. Botthof     Title: Vice President

 



[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

 

  Eaton Vance Institutional Senior Loan Plus Fund       By: Eaton Vance
Management     as Investment Advisor               By: /s/ Michael B. Botthof  
  Name: Michael B. Botthof     Title: Vice President

 



[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

  

  Eaton Vance Limited Duration Income Fund       By: Eaton Vance Management    
As Investment Advisor           By: /s/ Michael B. Botthof     Name: Michael B.
Botthof     Title: Vice President

 



[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

 

  Eaton Vance Floating Rate Portfolio       By: Boston Management and Research  
  as Investment Advisor           By: /s/ Michael B. Botthof     Name: Michael
B. Botthof     Title: Vice President

 



[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

 

  Eatom Vance US Loan Fund 2016 a Series Trust of   Global Cayman Investment
Trust       By: Eaton Vance Management     As Investment Advisor           By:
/s/ Michael B. Botthof     Name: Michael B. Botthof     Title: Vice President

 



[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

  

  SENIOR DEBT PORTFOLIO       By: Boston Management and Research     as
Investment Advisor           By: /s/ Michael B. Botthof     Name: Michael B.
Botthof     Title: Vice President

 



[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

  



  Eaton Vance VT Floating-Rate Income Fund       By: Eaton Vance Management    
as Investment Advisor           By: /s/ Michael B. Botthof     Name: Michael B.
Botthof     Title: Vice President



  

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 

 

 





 

  GTAA PineBridge LP       By: PineBridgeInvestmetns LLC     As Investment
Advisor               By: /s/ Andrew Meissner     Name: Andrew Meissner    
Title: Authorized Signatory

 



[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



   

 

 

  South Carolina Retirement Systems Group Trust       By: PineBridgeInvestmetns
LLC     As Investment Manager               By: /s/ Andrew Meissner     Name:
Andrew Meissner     Title: Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

  



   

 

  

  CSAA Insurance Exchange       By: PineBridgeInvestmetns LLC     As Investment
Advisor               By: /s/ Andrew Meissner     Name: Andrew Meissner    
Title: Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



   

 

 

  PineBridge Global Opportunities DM Credit
Master Fund LP       By: PineBridgeInvestmetns LLC     As Investment Advisor    
          By: /s/ Andrew Meissner     Name: Andrew Meissner     Title:
Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



   

 



 

  Galaxy XV CLO Ltd       By: PineBridge Investments LLC     As Collateral
Manager               By: /s/ Andrew Meissner     Name: Andrew Meissner    
Title: Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



   

 

 

  Galaxy XIX CLO Ltd       By: PineBridge Investments LLC     As Collateral
Manager               By: /s/ Andrew Meissner     Name: Andrew Meissner    
Title: Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



   

 

 

  Galaxy XX CLO Ltd       By: PineBridge Investments LLC     As Collateral
Manager               By: /s/ Andrew Meissner     Name: Andrew Meissner    
Title: Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



   

 



 

  Galaxy XXI CLO Ltd       By: PineBridge Investments LLC     As Collateral
Manger               By: /s/ Andrew Meissner     Name: Andrew Meissner    
Title: Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



   

 



 

  Galaxy XXII CLO Ltd       By: PineBridge Investments LLC     As Collateral
Manger               By: /s/ Andrew Meissner     Name: Andrew Meissner    
Title: Authorized Signatory

  

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



   

 



 

  Galaxy XXIII CLO Ltd       By: PineBridge Investments LLC     As Collateral
Manager               By: /s/ Andrew Meissner     Name: Andrew Meissner    
Title: Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



   

 

 

 







  Galaxy XXIV CLO Ltd       By: PineBridge Investments LLC     As Collateral
Manager               By: /s/ Andrew Meissner     Name: Andrew Meissner    
Title: Authorized Signatory

 



[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 



 

  Galaxy XXVII CLO Ltd       By: PineBridge Investments LLC     As Collateral
Manager               By: /s/ Andrew Meissner     Name: Andrew Meissner    
Title: Authorized Signatory

 



[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 



 

  Galaxy XXVIII CLO Ltd       By: PineBridge Investments LLC     As Collateral
Manager               By: /s/ Andrew Meissner     Name: Andrew Meissner    
Title: Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  Galaxy XXIX CLO Ltd       By: PineBridge Investments LLC     As Collateral
Manager               By: /s/ Andrew Meissner     Name: Andrew Meissner    
Title: Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  Lancashire Insurance Company       By: PineBridge Investments Europe Limited
As Investment Manager               By: /s/ Andrew Meissner     Name: Andrew
Meissner     Title: Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  SunAmerica Income funds- AIG Strategic Bond Fund       By: PineBridge
Investments LLC     As Investment Manager               By: /s/ W. Jeffrey
Baxter     Name: W. Jeffrey Baxter     Title: Managing Director

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  Fire and Police Pension Fund, San Antonio       By: PineBridge Investments LLC
    As Investment Manager               By: /s/ W. Jeffrey Baxter     Name: W.
Jeffrey Baxter     Title: Managing Director

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  RLI Insurance Company       By: PineBridge Investments LLC     As Investment
Manager               By: /s/ W. Jeffrey Baxter     Name: W. Jeffrey Baxter    
Title: Managing Director

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  Portico Benefit Services       By: PineBridge Investments LLC     As
Investment Advisor               By: /s/ W. Jeffrey Baxter     Name: W. Jeffrey
Baxter     Title: Managing Director

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 



 

  PineBridge Senior Floating Rate Income Fund       By: PineBridge Investments
LLC     As Investment Manager               By: /s/ W. Jeffrey Baxter     Name:
W. Jeffrey Baxter     Title: Managing Director



 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 



 

  PBI-K US Loan Master Fund 2017-7 a Series Trust of Global Cayman Investment
Trust       By: PineBridge Investments LLC     As Investment Manager       By:
/s/ W. Jeffrey Baxter     Name: W. Jeffrey Baxter     Title: Managing Director

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  PBI Stable Loan FUnd a series trust of MYL Investmetn Trust       By:
PineBridge Investments LLC     As Investment Manager       By: /s/ W. Jeffrey
Baxter     Name: W. Jeffrey Baxter     Title: Managing Director

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  PineBridge Senior Secured Loan Fund Ltd       By: PineBridge Investments LLC  
  As Investment Manager       By: /s/ W. Jeffrey Baxter     Name: W. Jeffrey
Baxter     Title: Managing Director

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  PineBridge SARL       By: PineBridge Investments LLC     As Investment Manager
      By: /s/ W. Jeffrey Baxter     Name: W. Jeffrey Baxter     Title: Managing
Director

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  Teachers’ Retirement System of the City of New York       By: PineBridge
Investments LLC     As Investment Manager       By: /s/ W. Jeffrey Baxter    
Name: W. Jeffrey Baxter     Title: Managing Director

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  New York City Police Pension Fund       By: PineBridge Investments LLC     As
Investment Manager       By: /s/ W. Jeffrey Baxter     Name: W. Jeffrey Baxter  
  Title: Managing Director

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  Valic Company II — Strategic Bond Fund       By: PineBridge Investments LLC  
  As Investment Manager       By: /s/ W. Jeffrey Baxter     Name: W. Jeffrey
Baxter     Title: Managing Director

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  IA Clarington Global Bond Fund       By: PineBridge Investments LLC     As
Investment Manager       By: /s/ W. Jeffrey Baxter     Name: W. Jeffrey Baxter  
  Title: Managing Director

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  Stichting Blue Sky Active Fixed Income US Leveraged Loan Fund       By:
PineBridge Investments LLC     As Investment Manager       By: /s/ W. Jeffrey
Baxter     Name: W. Jeffrey Baxter     Title: Managing Director

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT] 

 



 

 

 

  American International Group, Inc. Retirement   Plan Master Trust, Trust for
Defined Benefit       By: PineBridge Investments LLC     As Investment Manager  
    By: /s/ W. Jeffrey Baxter     Name: W. Jeffrey Baxter     Title: Managing
Director

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

 

 

 

  GTAA PineBridge LP       By: PineBridge Investments LLC     As Investment
Manager       By: /s/ Andrew Meissner     Name: Andrew Meissner     Title:
Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  South Carolina Retirement Systems Group Trust       By: PineBridge Investments
LLC     As Investment Manager       By: /s/ Andrew Meissner     Name: Andrew
Meissner     Title: Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  CSAA Insurance Exchange       By: PineBridge Investments LLC     As Investment
Advisor       By: /s/ Andrew Meissner     Name: Andrew Meissner     Title:
Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  PineBridge Global Opportunistic DM Credit Master Fund LP       By: PineBridge
Investments LLC     As Investment Manager       By: /s/ Andrew Meissner    
Name: Andrew Meissner     Title: Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  Galaxy XV CLO Ltd.       By: PineBridge Investments LLC     As Collateral
Manager       By: /s/ Andrew Meissner     Name: Andrew Meissner     Title:
Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  Galaxy XIX CLO Ltd.       By: PineBridge Investments LLC     As Collateral
Manager       By: /s/ Andrew Meissner     Name: Andrew Meissner     Title:
Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  Galaxy XX CLO Ltd.       By: PineBridge Investments LLC     As Collateral
Manager       By: /s/ Andrew Meissner     Name: Andrew Meissner     Title:
Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  Galaxy XXI CLO Ltd.       By: PineBridge Investments LLC     As Collateral
Manager       By: /s/ Andrew Meissner     Name: Andrew Meissner     Title:
Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  Galaxy XXII CLO Ltd.       By: PineBridge Investments LLC     As Collateral
Manager       By: /s/ Andrew Meissner     Name: Andrew Meissner     Title:
Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  Galaxy XXIII CLO Ltd.       By: PineBridge Investments LLC     As Collateral
Manager       By: /s/ Andrew Meissner     Name: Andrew Meissner     Title:
Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

 

 

  Galaxy XXIV CLO Ltd.       By: PineBridge Investments LLC     As Collateral
Manager       By:  /s/ Andrew Meissner     Name: Andrew Meissner     Title:
Authorized Signatory

 



[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]



 



 

 

 

  Galaxy XXVII CLO Ltd.       By: PineBridge Investments LLC     As Collateral
Manager     By: /s/ Andrew Meissner     Name: Andrew Meissner     Title:
Authorized Signatory

 



[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]



 



 

 

 

  Galaxy XXVIII CLO Ltd.       By: PineBridge Investments LLC     As Collateral
Manager       By: /s/ Andrew Meissner     Name: Andrew Meissner     Title:
Authorized Signatory

 



[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]



 



 

 

 

  Galaxy XXIX CLO Ltd.       By: PineBridge Investments LLC     As Collateral
Manager       By: /s/ Andrew Meissner     Name: Andrew Meissner     Title:
Authorized Signatory

 



[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]



 



 

 

 

  Lancashire Insurance Company       By: PineBridge Investments Europe Limited  
  As Investment Manager       By: /s/ Andrew Meissner     Name: Andrew Meissner
    Title: Authorized Signatory

 



[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]



 



 

 

 

  SunAmerica Income Funds- AIG Strategic Bond Fund       By: PineBridge
Investments LLC     As Investment Manager       By: /s/ W. Jeffery Baxter    
Name: W. Jeffery Baxter     Title: Managing Director

 



[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  Fire and Police Pension Fund, San Antonio       By: PineBridge Investments LLC
    As Investment Manager       By: /s/ W. Jeffery Baxter     Name: W. Jeffery
Baxter     Title: Managing Director

 



[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  RLI Insurance Company       By: PineBridge Investments LLC     As Investment
Manager       By: /s/ W. Jeffery Baxter     Name: W. Jeffery Baxter     Title:
Managing Director

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  Portico Benefit Services       By: PineBridge Investments LLC     As
Investment Advisor       By: /s/ W. Jeffery Baxter     Name: W. Jeffery Baxter  
  Title: Managing Director



 



[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]



 



 

 

 

  PineBridge Senior Floating Rate Income Fund       By: PineBridge Investments
LLC     As Investment Manager       By: /s/ W. Jeffery Baxter     Name: W.
Jeffery Baxter     Title: Managing Director

 



[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]



 



 

 

 

 

  PBI-K US Loan Master Fund 2017-7 a Series Trust of Global Cayman Investment
Trust       By: PineBridge Investments LLC     As Investment Manager       By:
/s/ W. Jeffery Baxter     Name: W. Jeffery Baxter     Title: Managing Director

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  PBI Stable Loan Fund a series trust of MYL Investment Trust       By:
PineBridge Investments LLC     As Investment Manager       By: /s/ W. Jeffery
Baxter     Name: W. Jeffery Baxter     Title: Managing Director

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  PineBridge Senior Secured Loan Fund Ltd       By: PineBridge Investments LLC  
  As Investment Manager       By: /s/ W. Jeffery Baxter     Name: W. Jeffery
Baxter     Title: Managing Director

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  PineBridge SARL       By: PineBridge Investments LLC     As Investment Manager
      By: /s/ W. Jeffery Baxter     Name: W. Jeffery Baxter     Title: Managing
Director

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  Teachers’ Retirement System of the City of New York       By: PineBridge
Investments LLC     As Investment Manager       By: /s/ W. Jeffery Baxter    
Name: W. Jeffery Baxter     Title: Managing Director

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  New York City Police Pension Fund       By: PineBridge Investments LLC     As
Investment Manager       By: /s/ W. Jeffery Baxter     Name: W. Jeffery Baxter  
  Title: Managing Director

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  Valic Company II - Strategic Bond Fund       By: PineBridge Investments LLC  
  As Investment Manager       By: /s/ W. Jeffery Baxter     Name: W. Jeffery
Baxter     Title: Managing Director

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  IA Clarington Global Bond Fund       By: PineBridge Investments LLC     Its
Investment Sub-Advisor       By: /s/ W. Jeffery Baxter     Name: W. Jeffery
Baxter     Title: Managing Director

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  Stichting Blue Sky Active Fixed Income   US Leveraged Loan Fund       By:
PineBridge Investments LLC     As Investment Manager       By: /s/ W. Jeffery
Baxter     Name: W. Jeffery Baxter     Title: Managing Director

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  American International Group, Inc. Retirement Plan Master Trust, Trust for
Defined Benefit       By: PineBridge Investments LLC     As Investment Manager  
    By: /s/ W. Jeffery Baxter     Name: W. Jeffery Baxter     Title: Managing
Director

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  UAW Retiree Medical Benefits Trust (Chrysler Separate Retiree Account)      
By: State Street Bank and Trust Company, solely in its capacity as Trustee for
UAW Retiree Medical Benefits Trust (solely for the benefit of the Chrysler
Separate Retiree Account), as directed by PineBridge Investments LLC as
Investment Manager, and not in its individual capacity       By: /s/ Chris
Hunter     Name: Chris Hunter     Title: Vice President

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  UAW Retiree Medical Benefits Trust   (GM Separate Retiree Account)       By:
State Street Bank and Trust Company, solely in its capacity as Trustee for UAW
Retiree Medical Benefits Trust (solely for the benefit of the GM Separate
Retiree Account), as directed by PineBridge Investments LLC as Investment
Manager, and not in its individual capacity       By: /s/ Chris Hunter     Name:
Chris Hunter     Title: Vice President

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  UAW Retiree Medical Benefits Trust (Ford Separate Retiree Account)       By:
State Street Bank and Trust Company, solely in its capacity as Trustee for UAW
Retiree Medical Benefits Trust (solely for the benefit of the Ford Separate
Retiree Account), as directed by PineBridge Investments LLC as Investment
Manager, and not in its individual capacity       By: /s/ Chris Hunter     Name:
Chris Hunter     Title: Vice President

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 

 

  Stonehill Institutional Partners, L.P.       By: Stonehill Capital Management,
LLC     its investment adviser       By: /s/ Michael Stern     Name: Michael
Stern     Title: Partner       Stonehill Master Fund Limited       By: Stonehill
Capital Management, LLC     its investment adviser       By: /s/ Michael Stern  
  Name: Michael Stern     Title: Partner

 

[SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]

 



 

 



 

Exhibit A

 

Ad Hoc Group

 

1.Eaton Vance Management



2.CIFC Asset Management



3.The Carlyle Group



4.Funds, accounts, and other investment vehicles managed, advised, or
sub-advised by Credit Suisse Asset Management, LLC



5.Certain funds and accounts under management by BlackRock Financial Management,
Inc. and its affiliates



6.Western Asset Management



7.GSO Capital Partners



8.PineBridge Investments



9.Stonehill Capital Management



10.BlueMountain Capital Management



11.Canyon Capital

 



 

 

 

ANNEX I

 



 

 



 

EXECUTION VERSION

 



STANDSTILL AGREEMENT AND FIRST AMENDMENT TO LOAN AGREEMENT



 

THIS STANDSTILL AGREEMENT AND FIRST AMENDMENT TO LOAN AGREEMENT (this
“Agreement”)1 is made as of May 6, 2019, by and among AKORN, INC., a Louisiana
corporation (the “Company”), the other Loan Parties under the Loan Agreement (as
defined below), an ad hoc group of Lenders (as defined below) identified on
Exhibit A hereto, which constitute the “Required Lenders” under the Loan
Agreement (collectively, the “Ad Hoc Group”), certain other Lenders, and the
Administrative Agent (as defined below). The Administrative Agent, the Ad Hoc
Group, the other Lenders party hereto (collectively, with the Ad Hoc Group, the
“Standstill Lenders”), the Company and the other Loan Parties shall be referred
to collectively as the “Standstill Parties”, and each shall be referred to
individually as a “Standstill Party.” Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed thereto in the Loan
Agreement.

 

RECITALS

 

WHEREAS, the Company, the other Loan Parties, the financial institutions from
time to time parties thereto as “Lenders” (collectively, the “Lenders” and each,
a “Lender”) and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”), have entered into that certain Loan Agreement dated as
of April 17, 2014 (as the same shall have been amended, supplemented or
otherwise modified from time to time, the “Loan Agreement”), pursuant to which,
among other things, the Lenders have made certain loans, advances, and other
financial accommodations to the Company;

 

WHEREAS, the Standstill Lenders constitute “Required Lenders” as that term is
defined under the Loan Agreement;

 

WHEREAS, the Standstill Lenders and the Company have engaged in good faith,
arms-length negotiations regarding a proposed standstill agreement solely with
respect to the Lenders’ rights and remedies under the Loan Agreement or the
other Loan Documents as a result of any alleged Event of Default arising from
any: (1) alleged breach of any of the covenants contained in Sections 5.01,
5.02, 5.03, 5.06 or 5.07 of the Loan Agreement (the “Specified Covenants”), to
the extent the facts and circumstances giving rise to any such breach (i) are
publicly available as of the date of this Agreement,First Amendment Effective
Date (as defined herein), or (ii) are not publicly available but have been
disclosed in writing (x) to private side Lenders via IntraLinks; or (y) to Jones
DayGibson Dunn & Crutcher LLP (“Gibson Dunn”)2 and/or Greenhill & Co.
(“Greenhill”), as legal counsel and financial advisor, respectively, to the Ad
Hoc Group (collectively, the “Ad Hoc Group Advisors”)”); and (2) failure to
enter into a Comprehensive Amendment (as defined herein) under the First
Amendment (as defined herein) on or before December 13, 2019 (such facts and
circumstances described in clauses (i1) and (ii2), (including, for the avoidance
of doubt, the existence of this Agreement) the “Specified Matters”);

 



 





1     As amended by that certain First Amendment to Standstill Agreement and
Second Amendment to Credit Agreement dated as of December 13, 2019.



2     The Ad Hoc Group was formerly represented by the Jones Day. As of October
2, 2019, the attorneys representing the Ad Hoc Group withdrew from Jones Day and
have joined the law firm of Gibson, Dunn & Crutcher LLP, which hereinafter
represents the Ad Hoc Group.

 



 

 

 

WHEREAS, as a result of these negotiations (and in the case of the
Administrative Agent, as a result of the direction of the Required Lenders to
the Administrative Agent set forth in Section 12 hereof), the Company and the
other Loan Parties have requested, and the Standstill Lenders have agreed,
solely with respect to the Specified Matters, to enter into this Agreement
solely for the Standstill Period (as defined below), subject to and in
accordance with the terms and conditions set forth herein; and

 

WHEREAS, the Company and the other Loan Parties have further requested, and the
Standstill Lenders have agreed, subject to the terms and conditions set forth in
this Agreement, to amend the Loan Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Standstill Party, intending to
be legally bound hereby, agrees as follows:

 

1.Incorporation of Recitals; No Waiver; No Admission of Liability.

 

(a)Incorporation of Recitals. The Recitals to this Agreement are hereby
incorporated by reference as fully set forth herein and the Company, the other
Loan Parties, the Administrative Agent, and the Lenders acknowledge these
Recitals to be true and correct.

 

(b)No Waiver. Nothing in this Agreement should in any way be deemed a waiver of
any Default or Event of Default relating to any Specified Matter or any other
Default, Event of Default, or term or provision of the Loan Agreement or any of
the other Loan Documents. The Administrative Agent and the Lenders have not
waived or released, are not by this Agreement waiving or releasing, and have no
present intention of waiving or releasing, any Defaults or Events of Default
relating to the Specified Matters, or any other Defaults or Events of Default
that may have occurred prior to the date hereof or that may occur after the date
hereof, or any remedies or rights of the Administrative Agent or the Lenders
with respect thereto, all of which are hereby reserved. Any waiver of any
Defaults or Events of Default relating to the Specified Matters or any other
Default or Event of Default shall only be effective if set forth in a written
instrument executed and delivered in accordance with the provisions of Section
9.02 of the Loan Agreement.

 

(c)No Admission of Liability. The execution of this Agreement and the
fulfillment of its terms is not to be construed as and does not constitute an
admission or absence of any right, remedy, claim, defense, liability or
wrongdoing or responsibility on the part of any Standstill Party. Entry into
this Agreement shall not constitute an admission by the Company or any other
Loan Party to the occurrence or non-occurrence of a Default or Event of Default,
including with respect to the Specified Matters. The Standstill Lenders hereby
acknowledge that, as of the Second Amendment Effective Date, to the best of
their knowledge, they are not aware of any potential Defaults or Events of
Default other than with respect to the Specified Covenants relating to the
Specified Matters.

 



2

 

 



2.Standstill Period. The “Standstill Period” shall mean the period of time from
the Effective Date through the earliest of (i) December 13, 2019 (such date, the
“Termination Date”),February 7, 2020 (such date, the “Termination Date”)
(provided that up to and including the Termination Date, the Company, the Ad Hoc
Group, and the Ad Hoc Group Advisors shall negotiate in good faith with respect
to the terms of a Comprehensive Amendment), (ii) upon the delivery of a notice
of termination of the Standstill Period by the Required Lenders (which may be
delivered in their sole discretion), the occurrence of a Default or Event of
Default under the Loan Agreement or the other Loan Documents, or (iii) upon the
delivery of a notice of termination of the Standstill Period by the Required
Lenders (which may be delivered in their sole discretion), the termination of
this Agreement as a result of any breach of, or non-compliance with, any
provision of this Agreement by the Company or any other Loan Party, including
without limitation any such breach or non-compliance of or with any Affirmative
Covenant, Negative Covenant, Milestone, or Other Covenant (each as defined
herein) by the Company or any other Loan Party, subject, in each case, to any
applicable cure period expressly set forth herein (each, a “Standstill Event of
Default”), excluding with respect to clause (ii), for the avoidance of doubt,
any Default or Event of Default relating to a Specified Matter (the foregoing
period, the “Standstill Period”). The occurrence of any one of the events
described in clauses (i), (ii), and (iii) of this Section 2 shall constitute a
“Termination Event” hereunder.

 

3.Standstill. Subject to the terms and conditions herein set forth and in
reliance upon the Company’s and the other Loan Parties’ representations,
acknowledgments, agreements and warranties herein contained, including, without
limitation, the satisfaction of the conditions precedent set forth in Section 9
herein, the Standstill Parties agree that during the Standstill Period, neither
the Administrative Agent nor the Lenders shall (i) declare, and such parties
shall be prohibited from declaring, any Event of Default under the Loan
Agreement or the other Loan Documents or (ii) otherwise seek to exercise any
rights or remedies under the Loan Agreement or the other Loan Documents, in each
case of clauses (i) and (ii) above, to the extent directly relating to any
Specified Matter. The Administrative Agent’s and the Lenders’ agreement to
standstill is temporary and limited in nature and shall not be deemed: (i) to
preclude or prevent the Administrative Agent or the Standstill Lenders from
exercising any rights and remedies under the Loan Documents, applicable law or
otherwise arising on account of (A) any Default or Event of Default other than
those with respect to the Specified Matters, (B) the Specified Matters from and
after the termination of the Standstill Period following the occurrence of a
Standstill Event of Default, (C) the Specified Matters from and after the
Termination Date, or (D) the right to seek payment of attorneys’ fees, financial
advisor fees, and other costs and expenses in connection with the preparation,
negotiation, execution and delivery of this Agreement and the exercise of the
rights and remedies described herein or otherwise in connection with the Loan
Documents; (ii) to effect any amendment of the Loan Agreement or any of the
other Loan Documents, all of which shall remain in full force and effect in
accordance with their respective terms, as modified hereby; (iii) to constitute
a waiver of any Default or Event of Default relating to the Specified Matters or
any other Default or Event of Default (whether now existing or hereafter
occurring) or any term or provision of the Loan Agreement or any of the other
Loan Documents; or (iv) to establish a custom or course of dealing among any
Loan Party, the Administrative Agent and the Standstill Lenders.

 



3

 

 

4.Termination of Agreement. Except as expressly set forth herein, this Agreement
and all provisions herein, shall terminate upon the occurrence of a Termination
Event.

 

5.Affirmative Covenants. Until the occurrence of a Termination Event, the
Company and the other Loan Parties covenant and agree that during the Standstill
Period, the Company will (the “Affirmative Covenants”):

 

(a)furnish monthly 3-statement financials and Key Performance Indicators (“KPI”)
reporting included in the Company’s management reporting to the Ad Hoc Group
Advisors (which reporting shall include volume and pricing for the top 30
products and plant KPIs), in each case no later than thirty (30) days after the
end of each month; ), in each case no later than thirty (30) days after the end
of each month; provided that, commencing in January 2020, the 3-statement
financials shall be retroactively adjusted to be in a format comparable to the
Business Plan and the 2019 budget on a monthly basis, beginning as of September
30, 2019, and shall include a breakdown of manufacturing costs by key components
and by manufacturing facility; for the avoidance of doubt, the retroactively
adjusted financials shall be delivered no later than January 30, 2020 provided
further that, beginning in January 2020, the 3-statement financials shall be
reported in a format comparable to the existing Business Plan, the 2020 Budget
(as defined herein), and the updated Business Plan;

 

(b(b)provide the Ad Hoc Group Advisors operating statistics broken down by
facility (e.g., production levels, capacity utilized, etc.) and plant KPIs on a
monthly basis, in each case no later than thirty (30) days after the end of each
month;

 

(c)beginning in January 2020 with respect to December 2019 results, provide the
Ad Hoc Group Advisors pipeline reporting for each product under development,
which reports shall include information with respect to (i) manufacturing
facility, (ii) product category, , (iii) estimate of filing and launch dates,
(iv) estimated market size, (v) estimated competitors at launch, (vi) projected
research and development expenses, (vii) commentary on stage of development,
with the Company to use reasonable efforts to provide key open workstreams and
estimated milestones for FDA filing, and (viii) primary development facility, if
applicable; provided that projected revenue for products under development shall
be provided with the Business Plan; provided further that any molecules names
appearing therein may be redacted;

 

(d)beginning with the first month following the delivery of the Business Plan
(as defined herein), furnish, by the tenth (10) Business Day of each month,
monthly reports regarding pending Abbreviated New Drug Applications (“ANDAs”) to
the Ad Hoc Group Advisors, which reports shall include ANDAs submitted to the
FDA (as defined below) and the status of FDA approvals with respect thereto,
estimated market size and known competitor information for each such ANDA, and a
good faith estimate of the timing of the approval of each such ANDA and related
competitive approvals; provided that any molecules names appearing therein may
be redacted; provided further that, commencing in January 2020, such reports
shall also include information with respect to (i) manufacturing facility, (ii)
product category, (iii) estimate of filing and launch dates, and (iv) commentary
on outstanding requirements for FDA approval status; provided that projected
revenue for filed ANDAs shall be provided with the Business Plan;

 



4

 

 

(c (e)on or prior to the 10th calendar day of each month (or the first Business
Day thereafter), conduct monthly telephone conferences with all Lenders and
permit questions from such Lenders and answers, with such telephone conferences
being split into (1) a Public-Siders and non-Public-Siders portion and (2) a
solely non-Public-Siders portion; provided that (i) questions from the Lenders
shall be provided to the Company in writing no later than two (2) Business Days
in advance and (ii) for the avoidance of doubt, the Company shall not be
obligated to disclose any material non-public information during the
Public-Siders and non-Public-Siders portion of such telephone conferences;

 

(df)on or prior to the 10th calendar day of each month (or the first Business
Day thereafter), conduct monthly telephone conferences solely with the Ad Hoc
Group Advisors and any Lenders which have become “restricted” and are then
subject to non-disclosure agreements in customary form reasonably satisfactory
to the Company (collectively, the “Restricted Lenders”) with the Company and
permit questions from the Ad Hoc Group Advisors and Restricted Lenders and
answers; provided that, to the extent the Restricted Lenders monthly telephone
conference is combined with the Public-Siders/non-Public-Siders telephone
conference outlined in Section 5(c) hereof, such telephone conference will
include a separate portion solely for Restricted Lenders; provided further that
questions from the Ad Hoc Group Advisors and Restricted Lenders shall be
provided to the Company in writing no later than two (2) Business Days in
advance;

 

(e)promptly(g) require its advisors (including, for the avoidance of doubt, PJT
Partners and AlixPartners (collectively, the “Company Advisors”) to continue
conducting weekly status calls with the Ad Hoc Group Advisors; provided that, in
addition to the Company Advisors, such status calls will be attended at least
every other week by Jennifer Bowles or Duane Portwood; provided further that a
representative of the investment banker engaged with respect to the Akorn India
Private Ltd. sale process shall provide an email update every week to the Ad Hoc
Group Advisors on the status of such sale process (or email confirmation that
there have been no material updates to such sale process);

 

(h)promptly, but in no event later than 48 hours after receipt, provide the Ad
Hoc Group Advisors with copies of any material (i) correspondence received from
the United States Food and Drug Administration (“FDA”), and (ii) cover letters
to reports delivered to the FDA, in each case solely with regard to any FDA Form
483 or warning letter;

 



5

 

 

(fi)promptly upon, but in no event later than 48 hours after receipt by the
Company or the other Loan Parties, provide to the Ad Hoc Group Advisors copies
of any warning letter(s), Official Action Indicated, or OAI, statuses, or
similar regulatory actions by Swissmedic or the Central Drugs Standard Control
Organization, or CDSCO, regarding those certain manufacturing facilities
operated by the Company and its Subsidiaries in Amityville, New York,
Hettlingen, Switzerland, and Paonta Sahib, Himachal Pradesh, India, and those
certain research and development centers operated by the Company and its
Subsidiaries in Vernon Hills, Illinois and Cranbury, New Jersey;

 



(gj)promptly upon, but in no event later than 48 hours after preparation or
receipt, provide to the Ad Hoc Group Advisors formal minutes for any FDA meeting
or call to the extent made available to, or prepared by, the Company or the
other Loan Parties; provided that the Company will be entitled to redact
confidential or privileged information contained therein;

 

(hk)(i) on or before the 3rd Business Day of each month, provide the Ad Hoc
Group Advisors with monthly Quality System Corrective Action Plan, or QSCAP,
update reports, (ii) arrange for monthly update calls between the Ad Hoc Group
Advisors and the Company’s regulatory counsel, and (iii) arrange for (A) monthly
update calls with (1) NSF Pharma Biotech (“NSF”) and (2) The Quantic Group
(“Quantic”), and (B) any other calls with the Company’s cGMP consultants to be
scheduled at the reasonable request of the Ad Hoc Group Advisors; provided that
the Company shall use commercially reasonable efforts to organize expedited
calls among the Company’s third-party cGMP consultants and the Ad Hoc Group
Advisors when reasonably requested by the Ad Hoc Group Advisors;

 

(i)provide updates no later than the 3rd Business Day of each week to the Ad Hoc
Group Advisors regarding the ABL Credit Agreement3 refinancing and/or extension
process, including providing copies of any term sheets with respect thereto
(subject to any confidentiality restrictions, and, to the extent required by any
such confidentiality restrictions, the consent of the lenders and/or other
parties to any such refinancing or extension process);

 



(j)promptly provide notice to the Ad Hoc Group Advisors in the event that the
Company markets any non-traditional financing to replace or refinance the ABL
Credit Agreement and provide the Standstill Lenders the opportunity to
participate in any such marketing process; and

 

(k(l)to the extent any third party Quality of Earnings (“QoE”) or valuation work
is completed, the Company shall (i) provide the Ad Hoc Group Advisors regular,
but in no event less frequently than weekly, updates during the drafting of such
work product and (ii) promptly, but in no event later than 48 hours after
receipt, provide a copy of any final QoE or valuation reports to the Ad Hoc
Group Advisors; provided that the Company’s obligations with respect to clauses
(i) and (ii) hereof, shall be subject to approval of the third parties
conducting and/or commissioning the applicable analysis; provided further that,
to the extent the Company is paying for any such analysis, the Company shall
require the applicable third party to agree to share the analysis with the Ad
Hoc Group prior to any retention or work being commenced;

 



 



3“ABL Credit Agreement” means that certain Amended and Restated Credit Agreement
dated as of April 16, 2019, by and among the Company, the other Loan Parties
party thereto, JPMorgan Chase Bank, N.A., as administrative agent, and the
lenders party thereto (as the same may be amended, supplemented or otherwise
modified from time to time).

 



6

 

 

(m)(i) provide a weekly status update on the junior capital raise process (the
“Junior Capital Process”) or any other capital raise or other formal processes
run by the Company (“Other Process”) to the Ad Hoc Group Advisors and (ii)
promptly, but in no event later than 48 hours after receipt (subject to any
confidentiality obligations therein), copies of all (A) formal process or
offering materials provided generally to participants in the Junior Capital
Process or Other Process, as applicable (which, for the avoidance of doubt,
shall not be required to include individual Q&A responses to diligence requests,
unless required by the following proviso), (B) written proposals, term sheets,
commitment letters, and any other similar materials received in connection with
the Junior Capital Process or Other Process, as applicable; provided that, to
the extent there are material developments (as determined in good faith by the
Company) in the Junior Capital Process or Other Process, as applicable, the
Company shall provide the Ad Hoc Group Advisors with an update within 24 hours
of such material developments; and

 

(n)continue to retain PJT Partners and AlixPartners consistent with the terms of
their respective engagement agreements as in effect on the date hereof, or, if
PJT Partners and AlixPartners are no longer retained by the Company, such other
financial and restructuring advisors reasonably acceptable to the Ad Hoc Group.

 

The failure to comply with any of the Affirmative Covenants shall not constitute
a Default or Event of Default under the Loan Agreement or the other Loan
Documents, but shall, following the Cure Period (defined below), constitute a
Standstill Event of Default that permits the Required Lenders to declare a
Termination Event. “Cure Period” shall mean five (5) Business Days after the
earlier of (x) the Company’s knowledge of its breach or failure to comply or (y)
notice thereof from the Administrative Agent (which notice shall be given solely
at the request of the Required Lenders).

 

6.Negative Covenants. Until the occurrence of a Termination Event, the Company
and the other Loan Parties covenant and agree that during the Standstill Period
the Company shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly (the “Negative Covenants”):

 



7

 

 

(a)create, incur, assume, or suffer to exist any Permitted Ratio Indebtedness
pursuant to Section 6.01(l) of the Loan Agreement, (including, for the avoidance
of doubt, any asset based lending facility or cash flow supported revolver), any
Indebtedness pursuant to Section 6.01(f) of the Loan Agreement, or any
Incremental Term Facilities pursuant to Section 2.09 of the Loan Agreement,
Incremental Term Loans pursuant to Section 2.09 of the Loan Agreement or
Incremental Notes pursuant to Section 2.09 of the Loan Agreement or in each
case, create, incur, assume or suffer to exist, any Lien in connection with the
foregoing; provided, however, that any such Indebtedness (excluding, other than
with respect to any Loans outstanding under the Loan Agreement as of the date
hereof, any refinancing of any such Indebtedness) created, incurred, assumed or
in existence prior to the Effective Date pursuant to, and in reliance on, such
sections shall be permitted to remain outstanding; . For the avoidance of doubt,
the Company shall not be permitted to incur any new Indebtedness that is
contractually senior in right of payment or that is secured by Liens that would
rank senior to the Liens securing the existing Loans, or that primes existing
Loans in any manner whatsoever (other than ordinary course (i) Capital Lease
Obligations, (ii) trade obligations, and (iii) similar obligations);

 

(b)create, incur, assume, or permit to exist any Liens:

 

(i)pursuant to Section 6.02(l) of the Loan Agreement securing Indebtedness or
other obligations in excess of $10 million in the aggregate; or

 

(ii)pursuant to Section 6.02(k) of the Loan Agreement or with respect to any
Incremental Term Facilities, Incremental Term Loans or Incremental Notes; and

 

(iii)arising out of Sale and Leaseback Transactions (as defined in the Loan
Agreement) permitted by Section 6.06 of the Loan Agreement in excess of
$10,000,000 pursuant to Section 6.02(h) of the Loan Agreement.

 

provided, however, that any such Liens (excluding, for the avoidance of doubt,
any Liens in respect of refinancing Indebtedness prohibited under Section 6(a)
hereof) created, incurred, assumed or in existence prior to the Effective Date
pursuant to, and in reliance on, such sections shall be permitted to remain in
effect;

 

(c)purchase, hold, or acquire any investment:

 

(i)in Equity Interests in a non-Loan Party pursuant to Section 6.04(c) of the
Loan Agreement;

 

(ii)constituting a loan or advance to a non-Loan Party pursuant to Section
6.04(d) of the Loan Agreement;

 

(iii)constituting a Guarantee of Indebtedness of a non-Loan Party pursuant to
Section 6.04(e) of the Loan Agreement;

 

(iv)pursuant to Section 6.04(j) of the Loan Agreement; provided that such
investment shall be permissible (x) if limited to all cash consideration or (y)
in the case of any (A) out-licensing transactions or other sale of revenue
stream rights, up-front payments, milestones, royalties, profit shares,
distribution fees, or similar arrangements with respect to core assets, if
consummated with the prior written consent of the Required Lenders at such time
(which may be withheld in their sole discretion), or (B) out-licensing
transactions or other sale of revenue stream rights, up-front payments,
milestones, royalties, profit shares, distribution fees, or similar arrangements
with respect to non-core assets if consummated with the prior written consent of
Required Lenders at such time (which consent shall not be unreasonably withheld
or delayed); provided, however, that no consent of the Required Lenders shall be
required in connection with out-licensing transactions or other sales of revenue
stream rights, up-front payments, milestones, royalties, profit shares,
distribution fees, or similar arrangements, with fair market value not in excess
of $5 million in the aggregate, with respect to dormant or not fully developed
ANDAs and/or products;

 



8

 

 

(v)constituting a Permitted Acquisition pursuant to Section 6.04(l) of the Loan
Agreement; provided that (x) the Company and its Restricted Subsidiaries may
consummate Drug Acquisitions in an amount not exceeding $7.5 million in the
aggregate, and (y) the Company and its Restricted Subsidiaries may consummate
Permitted Acquisitions other than Drug Acquisitions in an amount not exceeding
$7.5 million in the aggregate (or, with respect to any such Permitted
Acquisitions by non-Loan Parties, not exceeding $2.5 million in the aggregate);

 

(vi)constituting Permitted Foreign Loans pursuant to Section 6.04(m) of the Loan
Agreement; or

 

(vii)utilizing the Available Amount pursuant to Section 6.04(n) of the Loan
Agreement.

 

provided, however, that any investments purchased, held or acquired (or made
pursuant to contractual commitments in effect) prior to the Effective Date
pursuant to, and in reliance on, such sections shall not be limited by this
Section 6(c);

 

(d)utilize any asset sale reinvestment rights pursuant to Section 2.11(c) of the
Loan Agreement;

 

(e)make a Discounted Voluntary Prepayment pursuant to Section 2.11(g) of the
Loan Agreement or acquire any Loans pursuant to Section 9.04(e) of the Loan
Agreement; provided that such Discounted Voluntary Prepayments and acquisitions
shall be permissible if offered to all Lenders at such time;

 

(f)make any Extension Offers to any Lenders or enter into any Extensions with
any Lenders, in each case pursuant to Section 2.23 of the Loan Agreement;
provided that such Extension Offers and Extensions shall be permissible if
offered to all Lenders at such time;

 

(g)declare or make, or agree to declare or make, directly or indirectly, any
Restricted Payment or prepayment of any Specified Indebtedness, in each case
utilizing the Available Amount, pursuant to Section 6.08(a) or Section 6.08(b)
of the Loan Agreement other than pursuant to Sections 6.08(a)(ii) or (a)(iii);
provided that any Restricted Payments under Section 6.08(a)(ii) shall not be
permitted to be paid from Loan Parties to non-Loan Parties;

 



9

 

 

(h)other than with respect to assets owned by Akorn India Private Limited (or
the Equity Interests therein), sell, transfer, lease, or otherwise dispose of
assets pursuant to Section 6.05(h) of the Loan Agreement with an aggregate book
value in excess of $15 million; provided that, any Net Proceeds from the sale of
Akorn India Private Limited shall be utilized to prepay outstanding Loans on a
pro rata basis;

 

(i)sell, transfer, lease, or otherwise dispose of assets pursuant to Section
6.05(e) of the Loan Agreement or engage in Sale and Leaseback Transactions
pursuant to Section 6.06 of the Loan Agreement; or

 

(j)without prior written consent of the Required Lenders at such time, (i)
designate any Restricted Subsidiary as an Unrestricted Subsidiary pursuant to
Section 5.12 of the Loan Agreement, or otherwise create or form any Unrestricted
Subsidiary, and/or (ii) transfer any assets of the Company or any of its
Restricted Subsidiaries to any Unrestricted Subsidiary, except as otherwise
permitted under the Loan Agreement (after giving effect to this Agreement).); or

 

(k)without the prior written consent of the Required Lenders at such time,
release any existing Loan Guarantors from their Guarantee, otherwise release any
existing Loan Guarantors from their Obligations, or release any Lien or security
interest granted by such Loan Guarantors under the Loan Documents outside of the
ordinary course of business.

 

Notwithstanding the foregoing, the Company and its Restricted Subsidiaries may
incur Indebtedness of the type set forth in Section 6.01(f) of the Loan
Agreement and make investments in Equity Interests of non-Loan Parties of the
type set forth in Section 6.04(c) of the Loan Agreement in an aggregate amount
not exceeding $15,000,000 in order to fund capital expenditures and operations
of non-Loan Party Subsidiaries.

 

For the avoidance of doubt, any breach of, or failure to comply with any of the
Negative Covenants set forth above shall result in an immediate Event of Default
under the Loan Agreement and the Loan Documents.

 

7.Milestones. Until the occurrence of a Termination Event, the Company shall, or
shall cause, the following to occur by the times and dates set forth below,
during the Standstill Period (the “Milestones”); provided that any “delivery”
required under the Milestones shall only require delivery to the Ad Hoc Group
Advisors, and shall be in form and scope reasonably satisfactory to the Ad Hoc
Group Advisors.

 

(a)The(i)    Commencing on April 18, 2019, and continuing until December 18,
2019, the Company shall deliver a 13-week cash flow forecast on a monthly basis
commencing on April 18, 2019, with each subsequent 13-week cash flow forecast
delivered on or prior to the tenth Business Day of each month. The Company shall
deliver monthly variance reporting concurrently with each delivery of the
13-week cash flow forecast, starting in May 2019.

 



10

 



 

(ii)       Beginning on January 17, 2020, the Company shall deliver 13-week cash
flow forecasts every other week (with respect to the period ending during the
immediately preceding week). Beginning with the week of January 6, 2020, the
Company shall deliver variance reporting every week; provided that variance
reporting subsequent to the Second Amendment Effective Date should be compared
to both the 13-week cash flow forecast provided to the Ad Hoc Group Advisors in
December 2019, as well as the new cash flow forecast provided every other week.
Variances shall be measured on both a weekly and cumulative basis and the
variance report shall include an MD&A indicating which variances are permanent
and which are temporary / timing oriented.

 

(iii)      For the avoidance of doubt, under no circumstances shall any variance
reported constitute a Default, an Event of Default, a Termination Event, or
otherwise permit termination of this Agreement.

 

(b)The Company shall deliver a five-year business plan (the “Business Plan”) by
May 3, 2019, which business plan shall include a balance sheet, statement of
cash flow, and income statement (including material assumptions) on a monthly
basis for the first year and on a quarterly basis thereafter.

 

(c(c)On or before January 6, 2020, the Company shall deliver to the Ad Hoc Group
Advisors a detailed 2020 budget in a format consistent with the 2019 budget,
including all underlying schedules (the “2020 Budget”), with an updated version
of such 2020 Budget to be provided within 24 hours of board approval to the
extent the 2020 Budget differs from what has been previously provided to the Ad
Hoc Group Advisors.

 

(d)On or before January 6, 2020, the Company shall deliver to the Ad Hoc Group
Advisors an updated Business Plan in a format consistent with the Business Plan
delivered on May 3, 2019, with an updated version to be provided within 24 hours
of board approval of such Business Plan, to the extent the updated Business Plan
differs from what has been previously provided to the Ad Hoc Group Advisors;
provided that, for the avoidance of doubt, the updated Business Plan shall be
accompanied by (i) the rationale behind the inclusion of each new product
included in updated Business Plan, and (ii) the rationale behind the exclusion
of each new product excluded from the updated Business Plan.

 

(e)PJT Partners shall provide a strategic alternatives report (the “Strategic
Alternatives Report”) by May 31, 2019 to the Ad Hoc Group Advisors, which report
shall include detailed alternatives to reduce the Lenders’ exposure.

 

(f)On or before January 10, 2020, the Company shall make a proposal to the Ad
Hoc Group with respect to the Comprehensive Amendment (as defined herein).

 

(g)On or before February 5, 2020, the Company and the Ad Hoc Group shall reach
an agreement in principle with respect to the Comprehensive Amendment.

 



 11 

 

 

(h)On or before January 8, 2020 (or such later date as agreed by the Ad Hoc
Group), the Company shall execute customary control agreements with the
applicable depository banks and the Administrative Agent establishing control
over all deposit accounts, securities accounts, and investment accounts of each
Loan Party (subject to certain excluded accounts to be agreed), in each case, in
form and substance reasonably acceptable to the Administrative Agent and the Ad
Hoc Group.

 

(i)On or before January 8, 2020, the Company shall use commercially reasonable
efforts to take all necessary actions to effect the perfection of any lien on or
security interest in any of the Collateral that is not perfected as of the
Second Amendment Effective Date, in each case to the extent the Company, the
Administrative Agent, or the Required Lenders have identified any required
actions, including filing or recording necessary statements, filings,
agreements, mortgages, or other instruments (which, in each case, shall be in
form and substance reasonably acceptable to the Administrative Agent and the Ad
Hoc Group). For the avoidance of doubt, the use of the term “commercially
reasonable efforts” in this Section 7(i) shall in no way limit, replace, or
otherwise affect the Company’s existing obligations under the Loan Agreement or
other Loan Documents, including, but not limited to, the Company’s obligations
under Section 5.11 of the Loan Agreement with respect to “Further Assurances.”

 

The failure to comply with any of the Milestones (with the exception of the
Milestones contained in Sections 7(f), (g), (h), and (i)) shall not constitute a
Default or Event of Default under the Loan Agreement or the other Loan
Documents, but shall, following the Cure Period, constitute a Standstill Event
of Default that permits the Required Lenders to declare a Termination Event.
Notwithstanding the foregoing, failure to comply with the Milestones in Sections
7(f), (g), (h), and (i) shall constitute an immediate Event of Default under the
Loan Agreement.

 

8.Other Covenants. The Company covenants and agrees that (the “Other
Covenants”):

 

(a)Judgment or Damages Claims. During the Standstill Period, the Company shall
provide the Ad Hoc Group Advisors with written notice at least ten (10) Business
Days before making any payment of any amount in excess of $20 millionnot make
any payment (whether individually or in the aggregate, but excluding any
Permitted Equity Issuance) above the amount covered or coverable by third-party
insurance (from a creditworthy insurer that has agreed in writing to provide
coverage) in respect of a final, unappealable judgment, award or settlement in,
or in order to pay, post, or obtain a bond related to an appeal in, the
Specified Litigation Matters (as defined below). The Ad Hoc Group (acting
through the Ad Hoc Group Advisors) shall notify the Company in writing within
five (5) Business Days of receiving the Company’s written notice if it objects
to the Company’s making of such proposed payment; provided that, if after giving
effect to the making of the proposed payment, the unrestricted cash and
Permitted Investments held by the Loan Parties would be not less than the
applicable amount specified on Schedule 1, the Ad Hoc Group shall be deemed to
not object, and shall not be permitted to object, to the making of the proposed
payment for purposes of this Section 8(a). If (a) the Ad Hoc Group timely
objects to the proposed payment (and is permitted to do so in accordance with
the prior sentence) and (b) the Company does not agree in writing to refrain
from making the proposed payment within three (3) Business Days of its receipt
of such timely objection, the Required Lenders shall be entitled to terminate
the Standstill Period. Any payment made over the timely objection of the Ad Hoc
Group pursuant to this provision shall represent an Event of Default under the
Loan Agreement if making the payment has a Material Adverse Effect.) without the
prior written consent of the Required Lenders; provided that the Company shall
be permitted to make payments in respect of the Kogut Matter (as defined below)
for attorney fees and related costs not to exceed two million dollars
($2,000,000). For the avoidance of doubt, the failure to comply with the Other
Covenant contained in this Section 8(a) during the Standstill Period shall
result in an immediate Event of Default under the Loan Agreement; provided that,
the Other Covenant and other provisions of this Section 8(a) shall terminate
upon the occurrence of a Termination Event. The “Specified Litigation Matters”
shall mean the following litigation, and any litigation related to the following
litigation that arises out of substantially the same facts and circumstances:
Akorn, Inc. v. Fresenius Kabi AG, 2018-0300-JTL (Del. Ch.), In re Akorn, Inc.
Data Integrity Securities Litigation, No. 18-cv-01713 (N.D. Ill.), In re Akorn,
Inc. Derivative Litigation, No. 18-cv-07374 (N.D. Ill.), Kogut v. Akorn, Inc.,
No. 646,174 (La. Dist. Ct.),.) (the “Kogut Matter”), and In re: Generic
Pharmaceuticals Pricing Antitrust Litigation, MDL No. 2724 (E.D. Pa.).

 



 12 

 

 

(b)Comprehensive Amendment. The Company and the Required Lenders shall each
negotiate in good faith to enter into a comprehensive amendment of the Loan
Agreement (the “Comprehensive Amendment”) on or prior to the Termination Date,
which comprehensive amendment shall be in form and substance acceptable to the
Required Lenders at such time, and which, in any event, shall include a
modification to require affected Lender consent for modifications to the pro
rata sharing and waterfall provisions of the Loan Agreement. If a Comprehensive
Amendment is not entered into by:

 

(i)                November 15, 2019, then the Company shall (x) pay the Lenders
a one-time fee of 0.625% of the principal amount of the Loans outstanding on the
date thereof, which fee shall be payable in kind by capitalizing and adding such
amount to the outstanding principal balance of the Loans, and (y) pledge to the
Administrative Agent (for the benefit of the Secured Parties) all Equity
Interests of any CFC or FSHCO held by any Loan Parties that are not pledged as
of such date; and

 

(ii)               December 13, 2019, then February 7, 2020 (the
failure“Comprehensive Amendment Deadline”); provided that (A) until the
Comprehensive Amendment Deadline, the Company shall negotiate in good faith with
the Ad Hoc Group Advisors and/or the Ad Hoc Group with respect to the terms of
the Comprehensive Amendment, (B) the Company shall make a proposal to the Ad Hoc
Group Advisors with respect to the Comprehensive Amendment by January 10, 2020,
and (C) the Company and the Ad Hoc Group Advisors and/or the Ad Hoc Group will
reach an agreement in principle with respect to the Comprehensive Amendment by
February 5, 2020. Failure to enter into a Comprehensive Amendment or to meet any
of the other requirements of this Section 8(b) shall constitute an immediate
Event of Default under the Loan Agreement.

 



 13 

 

 

Notwithstanding anything to the contrary contained herein, the Other Covenant
contained in this Section 8(b) shall survive any Termination Event.

 

(c)Payment of Ad Hoc Group Advisors’ Fees and Expenses. During the Standstill
Period, the Company shall pay (a) the fees and expenses of Jones DayGibson Dunn,
as counsel to the Ad Hoc Group, during the Standstill Period in accordance with
that certain Fee and Expense Reimbursement Agreement dated February 22November
15, 2019, and (b) the fees and expenses of Greenhill, as financial advisor to
the Ad Hoc Group, onin accordance with that certain engagement letter dated
January 29, 2019. For the avoidance of doubt, the terms set forth infailure to
comply with the Greenhill Engagement Letter (as defined below).Other Covenant
contained in this Section 8(c) during the Standstill Period shall result in an
immediate Event of Default under the Loan Agreement

 

9.Conditions to the Effectiveness of this Agreement. The effectiveness of this
Agreement is subject to the satisfaction (or waiver in accordance with the terms
hereof) of each of the following conditions (the date on which such conditions
are satisfied or waived, the “Effective Date”):

 

(a)Delivery of Agreement. This Agreement, duly authorized and executed by the
Company, the Administrative Agent and the Standstill Lenders (constituting the
Required Lenders at such time), shall have been delivered to each of the
Company, the Administrative Agent, and the Standstill Lenders.

 

(b)No Default. Except for any Default or Event of Default with respect to the
Specified Matters, both immediately before and after giving effect to this
Agreement, no Default or Event of Default would then exist or would result
therefrom.

 

(c)Representations and Warranties. Except with respect to the Specified Matters,
all representations and warranties of the Company and the other Loan Parties set
forth herein, in the Loan Agreement and in any other Loan Document shall be true
and correct in all material respects (or, with respect to those representations
and warranties expressly limited by their terms by materiality or material
adverse effect qualifications, in all respects) as of the Effective Date as if
made on such date (except to extent that such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such date).

 



 14 

 

 

(d)No Material Adverse Effect. Both immediately before and after giving effect
to this Agreement, no Material Adverse Effect shall have occurred and be
continuing or would result therefrom, excluding a Material Adverse Effect (if
any) relating to any of the Specified Matters.

 

(e)Closing Certificate. The Administrative Agent shall have received a
certificate, dated as of the date hereof, of a duly authorized officer of the
Company, to the effect that, at and as of the Effective Date, both before and
after giving effect to this Agreement, the conditions specified in this Section
9 (including clauses (b), (c), and (d) hereof) have been satisfied or waived.

 

(f)Standstill Fee. The Company shall have paid, and the Administrative Agent
shall have received, for the ratable benefit of each Standstill Lender, a
one-time fee equal to 1.75% of the aggregate principal amount of the Loans of
such Lender on the date hereof (the “Standstill Fee”), which Standstill Fee
shall be payable in kind by capitalizing and adding such amount to the
outstanding principal balance of the Loans on the Effective Date, and shall be
deemed fully earned when paid, shall not be refundable for any reason, and shall
be payable without setoff, defense or counterclaim of any kind (and the
provisions of Section 2.18(d) of the Loan Agreement are hereby waived in
connection with the payment of the Standstill Fee).

 

(g)Fees and Expenses. The Company shall (i) execute Greenhill’s engagement
letter on the terms proposed by Greenhill on March 3, 2019 (the “Greenhill
Engagement Letter”), (ii) pay all fees and expenses accrued by Greenhill to date
to the extent payable pursuant to the Greenhill Engagement Letter, (iii) pay or
reimburse all reasonable and documented fees and expenses for Jones DayGibson
Dunn, as legal advisor to the Ad Hoc Group, and Greenhill, as financial advisor
to the Ad Hoc Group, on the terms set forth herein to the extent invoiced at
least one (1) Business Day prior to the Effective Date, and (ivii) pay or
reimburse all reasonable and documented out-of-pocket fees and expenses of the
Administrative Agent in connection with this Agreement and the other Loan
Documents (including reasonable out-of-pocket fees, costs, and expenses of
outside counsel for the Administrative Agent) to the extent invoiced at least
one (1) Business Day prior to the Effective Date.

 

(h)Material Subsidiary Refresh. The Company shall (i) deliver duly executed
Joinder Agreements from all Material Subsidiaries that were not Loan Parties
prior to the Effective Date, and (ii) to the extent any or all Domestic
Subsidiaries that were not Material Subsidiaries prior to the Effective Date
exceed ten percent (10%) of EBITDA for the four consecutive fiscal quarter
period most recently ended or ten percent (10%) of Total Assets as of the end of
such period, certify that the Company has designated Domestic Subsidiaries as
Material Subsidiaries to eliminate such excess, and any Domestic Subsidiaries so
designated shall thereafter constitute Material Subsidiaries for all purposes
under the Loan Agreement and the other Loan Documents.

 



 15 

 

 

10.Representations and Warranties.

 

(a)Each of the Company and the other Loan Parties hereby represents and warrants
to the Administrative Agent and the Lenders that as of the Effective Date:

 

(i)the execution, delivery and performance of this Agreement and the Company’s
and Loan Parties’ obligations hereunder have been duly authorized by all
necessary corporate or limited liability company action (as applicable);

 

(ii)this Agreement has been duly executed and delivered by the Company and each
other Loan Party and constitutes, when executed and delivered by the other
parties hereto, a legal, valid and binding obligation of the Company and such
Loan Party, enforceable against the Company or such Loan Party in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law;

 

(iii)no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement, except
for (i) the approvals, consents, exemptions, authorizations, actions, notices
and filings which have been duly obtained, taken, given or made and are in full
force and effect and (ii) those approvals, consents, exemptions, authorizations
or other actions, notices or filings, the failure to obtain or make which could
not reasonably be expected to have a Material Adverse Effect or (b) the exercise
by any Lender of its rights under this Agreement;

 

(iv)except with respect to the Specified Matters, each of the representations
and warranties made by any Loan Party set forth in Article III of the Loan
Agreement or in any other Loan Document is true and correct in all material
respects (unless otherwise qualified by materiality or the occurrence of a
Material Adverse Effect, in which case such representation and warranty is true
and correct in all respects) as of the date hereof with the same effect as
though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to earlier dates; and

 

(v)no Default or Event of Default has occurred and is continuing other than any
Default or Event of Default with respect to the Specified Matters.

 



 16 

 

 

(b)Each of the Standstill Parties hereby represents and warrants that each of
the following statements is true, accurate and complete as to such party as of
the date hereof:

 

(i)such Standstill Party has carefully read and fully understands all of the
terms and conditions of this Agreement;

 

(ii)such Standstill Party has consulted with, or had a full and fair opportunity
to consult with, an attorney regarding the terms and conditions of this
Agreement;

 

(iii)such Standstill Party has had a full and fair opportunity to participate in
the drafting of this Agreement;

 

(iv)such Standstill Party is freely, voluntarily and knowingly entering into
this Agreement; and

 

(v)in entering into this Agreement, such Standstill Party has not relied upon
any representation, warranty, covenant or agreement not expressly set forth
herein or in the other Loan Documents.

 

11.Amendments to the Loan Agreement. Effective as of the Effective Date, the
Loan Agreement is hereby amended as set forth below:

 

(a)Section 1.01 of the Loan Agreement is hereby amended to add the definitions
of “First Amendment,” “First Amendment Effective Date,” “Second Amendment,”
“Second Amendment Effective Date,” “Standstill Event of Default” and “Standstill
Period” as follows:

 

(i)First Amendment: that certain Standstill Agreement and First Amendment to
Loan Agreement dated as of May 6, 2019, among the Borrower, the Lenders party
thereto, and the Administrative Agent.

 

(ii)First Amendment Effective Date: the date on which the conditions precedent
specified in Section 9 of the First Amendment have been satisfied or waived in
accordance with the terms thereof.

 

(iii)Second Amendment: that certain First Amendment to Standstill Agreement and
Second Amendment to Loan Agreement dated as of December 15, 2019, among the
Borrower, the Lenders party thereto, and the Administrative Agent.

 

(iv)Second Amendment Effective Date: the date on which the conditions precedent
specified in Section 3 of the Second Amendment have been satisfied or waived in
accordance with the terms thereof.

 

(iii)Standstill Event of Default: as defined in the First Amendment.

 

(iv)Standstill Period: as defined in the FirstSecond Amendment.

 



 17 

 

 

(b)Section 1.01 of the Loan Agreement is hereby amended:

 

(i) by amending and restating   clauses (a), (b) and (c) of the definition of
“Applicable Rate” to read as follows:

 

(a) prior to the First Amendment Effective Date, with respect to any Eurodollar
Loan or any ABR Loan, as the case may be, the applicable rate per annum set
forth below under the caption “Eurodollar Spread” or “ABR Spread”, as the case
may be, based upon the Ratings Level applicable on such date:

 

Ratings Level Index Ratings
(Moody’s/S&P) Eurodollar
Spread ABR Spread Level I B1/B+ or higher 4.25% 3.25% Level II B2/B 4.75% 3.75%
Level III B3/B- or lower 5.50% 4.50%


 

(b) commencing on (and including) the First Amendment Effective Date and ending
on (but excluding) the date of a Standstill Event of DefaultSecond Amendment
Effective Date, with respect to any Eurodollar Loan or any ABR Loan, as the case
may be, the applicable rate per annum set forth below under the caption
“Eurodollar Spread” or “ABR Spread”, as the case may be, based upon the Ratings
Level applicable on such date:

 

Ratings Level Index Ratings
(Moody’s/S&P) Eurodollar
Spread ABR Spread Level I B1/B+ or higher 5.75% 4.75% Level II B2/B 6.25% 5.25%
Level III B3/B- or lower 7.00% 6.00%


 

provided that 0.75% (i.e., 75 basis points) of such Applicable Rate shall be
payable in kind by capitalizing and adding such amount to the outstanding
principal balance of the Loans on the applicable Interest Payment Date);

 

and

 

(c) commencing on (and including) the Second Amendment Effective Date and ending
on (but excluding) the date of a Standstill Event of Default (i) 9.00% per annum
for any ABR Loan, and (ii) 10.00% per annum for any Eurodollar Loan; provided
that 0.75% (i.e., 75 basis points) of such Applicable Rate shall be payable in
kind by capitalizing and adding such amount to the outstanding principal balance
of the Loans on the applicable Interest Payment Date); and

 



 18 

 

 

(cd) commencing on (and including) the date of a Standstill Event of Default,
with respect to(i) 9.50% for any ABR Loan, and (ii) 10.50% for any Eurodollar
Loan or any ABR Loan, as the case may be, the applicable rate per annum set
forth below under the caption “Eurodollar Spread” or “ABR Spread”, as the case
may be, based upon the Ratings Level applicable on such date:

 



Ratings Level Index Ratings
(Moody’s/S&P) Eurodollar Spread ABR Spread Level I B1/B+ or higher 6.25% 5.25%
Level II B2/B 6.75% 5.75% Level III B3/B- or lower 7.50% 6.50%


 

; provided that 1.25% (i.e., 125 basis points) of such Applicable Rate shall be
payable in kind by capitalizing and adding such amount to the outstanding
principal balance of the Loans on the applicable Interest Payment Date).);
provided further that the Applicable Rate pursuant to this section (d) shall
remain payable and continue to accrue following a Termination Event and the
Termination Date.

 

(c(ii)           by amending and restating the definition of “Interest Payment
Date” by adding the following proviso to the end of the definition:

 

“provided that, commencing on the Second Amendment Effective Date, the Interest
Payment Date for ABR Loans and Eurodollar Loans shall be the first Business Day
of each month.”

 

(c)Section 8.06 of the Loan Agreement is hereby amended to delete the second
sentence in its entirety and replace it with the following sentence:

 

Upon any such resignation, the Required Lenders shall have the right to appoint
a successor.

 

(d)Section 2.11(a) of the Loan Agreement is hereby amended by deleting the word
“and,” prior to clause (3) and adding the following as clause (4):

 

“and (4) notwithstanding anything in this Agreement to the contrary, in the
event of any prepayment or repayment for any reason (but excluding any mandatory
prepayments under Section 2.11(c) or 2.11(d)) of the Loans during the Standstill
Period (including, without limitation, upon or after the maturity or
acceleration of the Loans as a result of the occurrence of any Event of Default
or otherwise, to the extent any such acceleration is not prohibited by the terms
of Section 3 of the First Amendment), (as amended by the Second Amendment)), the
Company shall pay the Lenders a premium of 0.6251.500% of the outstanding
principal of the Loans so prepaid (such premium, the “Call Protection”),
calculated as of the date of any such prepayment, repayment, or acceleration.”

 



 19 

 

 

(e(d)Section 2.13(c) of the Loan Agreement is hereby amended and restated as
follows:

 

“(c) Notwithstanding the foregoing, upon the occurrence of any Event of Default,
the Loans and all other Obligations, shall bear interest at a rate per annum
equal to 2.00% plus the Applicable Rate then in effect.”

 

(e)Section 8.06 of the Loan Agreement is hereby amended to delete the second
sentence in its entirety and replace it with the following sentence:

 

Upon any such resignation, the Required Lenders shall have the right to appoint
a successor.

 

(f)Section 9.04(b)(i)(A) is amended and restated as follows:

 

“[Reserved]; and”

 

(g)Section 9.04(e) is amended and restated in its entirety as follows:

 

“(e) Notwithstanding anything to the contrary contained herein, (x) no Lender
may assign all or a portion of its rights and obligations under this Agreement
in respect of its Loans to the Borrower, any Restricted Subsidiary, or any
Unrestricted Subsidiary without the prior written consent of the Required
Lenders and (y) the Borrower, any Restricted Subsidiary, or any Unrestricted
Subsidiary may not purchase or prepay Loans without the prior written consent of
the Required Lenders in each case in accordance with Section 2.11(g); provided
that (i) any Loans acquired by the Borrower, any Restricted Subsidiary, or any
Unrestricted Subsidiary shall be automatically retired and cancelled
concurrently with the acquisition thereof, and (ii) no Default or Event of
Default shall have occurred and be continuing at the time of such assignment or
sale, nor would result therefrom.”

 

(f)For the avoidance of doubt, the amendments set forth in this Section 11 shall
survive any termination of this Agreement.

 



 20 

 



 

12.Direction to the Administrative Agent; Indemnity. Each Lender party hereto
hereby consents, authorizes and directs the Administrative Agent to execute and
deliver this Agreement and to take the actions contemplated herein. Each
Standstill Party confirms and agrees that (i) the Administrative Agent is only
entering into this Agreement at the direction of the Required Lenders, (ii)
subject to the terms of the Loan Agreement and the other Loan Documents
(including this Agreement), any action or inaction taken hereunder by the
Administrative Agent shall be at the express direction of the Required Lenders
(including, without limitation, any determination that a Default, Event of
Default, and/or Standstill Event of Default has occurred and/or that the
Standstill Period has ended) and (iii) the indemnification provisions set forth
in the Loan Agreement and the other Loan Documents (including, without
limitation, the indemnification provisions set forth in Sections 9.03(b) and
9.03(c) of the Loan Agreement) shall apply to actions taken by the
Administrative Agent in connection with this Agreement.

 

13.Miscellaneous.

 

(a)Amendment. No provision or term hereof may be amended, modified or otherwise
changed except by an instrument in writing, specifying the same, duly executed
by the requisite parties in accordance with Section 9.02 of the Loan Agreement.
For the avoidance of doubt, any extension of the Termination Date hereunder
shall not constitute a postponement of any scheduled date of payment of the
principal amount of any Loan, or the date for the payment of any interest, fees
or other Obligations, or a waiver or excuse of any such payment, in each case
for purposes of Section 9.02(b)(iii) of the Loan Agreement.

 

(b)GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM. THIS AGREEMENT
IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. Each Standstill Party
hereto agrees that it shall bring any action or proceeding in respect of any
claim arising out of or related to this Agreement in any U.S. Federal (or, if
such court lacks subject matter jurisdiction, New York State) court sitting in
New York, New York (or court of proper appellate jurisdiction) (the “Chosen
Courts”), and solely in connection with claims arising under this Agreement: (a)
irrevocably submits to the exclusive jurisdiction of the Chosen Courts; (b)
waives any objection to laying venue in any such action or proceeding in the
Chosen Court; and (c) waives any objection that the Chosen Courts are an
inconvenient forum or does not have personal jurisdiction over any Standstill
Party hereto or constitutional authority to finally adjudicate the matter;
provided that, for the avoidance of doubt, this Section 13(b) does not
supersede, amend or modify the provisions of Section 9.09 of the Loan Agreement,
which shall continue to apply in accordance with its terms, including with
respect to any Defaults or Events of Default asserted under the Loan Agreement.

 

(c)Trial by Jury Waiver. EACH STANDSTILL PARTY HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.



 

21

 



 

(d)Entire Agreement. This Agreement, inclusive of its schedule, represents the
entire understanding and agreement among the Standstill Parties with respect to
the subject matter hereof, and supersedes all prior agreements, if any, among
them with respect thereto. Each of the Standstill Parties acknowledges that it
has not relied upon any representations by any other Standstill Party or anyone
acting on behalf of any Standstill Party in entering into this Agreement.

 

(e)Counterparts. This Agreement may be executed in as many counterparts as may
be convenient or required. It shall not be necessary that the signature of, or
on behalf of, each party, or that the signature of all persons required to bind
any party, appear on each counterpart. Signatures to this Agreement, any
amendment hereof and any notice given hereunder, transmitted by telecopy or PDF,
and the photocopy of any signature page, shall be valid and effective to bind
the Standstill Party so signing. All such counterparts shall collectively
constitute a single instrument.

 

(f)Waiver. Any provision hereof may be waived only by written instrument making
specific reference to this Agreement signed by the requisite parties in
accordance with Section 9.02 of the Loan Agreement. The waiver by any Standstill
Party hereto of a breach of any provision of this Agreement shall not operate or
be construed as a further or continuing waiver of such breach or as a waiver of
any other or subsequent breach. No failure on the part of any Standstill Party
to exercise, and no delay in exercising, any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
such right, power or remedy by such Standstill Party preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.

 

(g)Interpretation. This Agreement is the result of negotiation and, accordingly,
no presumption or burden of proof will arise with respect to any ambiguity or
question of intent concerning this Agreement favoring or disfavoring any party
to this Agreement by virtue of the authorship of any provision of this
Agreement.

 

(h)Reliance.

 

(i)The Loan Parties acknowledge and agree that, notwithstanding anything to the
contrary set forth in this Agreement, the Administrative Agent and the
Standstill Lenders do not have, nor shall have, an obligation to: (A) subject to
the obligations set forth in Section 8(b) hereof, amend the Loan Agreement or
any other Loan Document or otherwise restructure the Obligations; (B) other than
with respect to any continuation of outstanding Eurodollar Loans or any
conversion of outstanding ABR Loans into Eurodollar Loans, make any further
loans, advances or extension of credit to or for the benefit of the Loan
Parties, (C) extend the Standstill Period; (D) refrain from terminating the
Standstill Period upon the occurrence of any Standstill Event of Default or
(E) enter into any other instruments, agreements or documents regarding any of
the same with the Loan Parties, and that neither the Administrative Agent nor
the Lenders, nor any of their respective representatives, have made any
agreements with, or commitments or representations or warranties to, the Loan
Parties (either in writing or orally), other than as expressly stated in this
Agreement.

 



22

 

 

(ii)The Loan Parties expressly understand and further agree that the
Administrative Agent and the Lenders are relying on all terms, covenants,
conditions, warranties and representations set forth in this Agreement as a
material inducement to the Administrative Agent and the Lenders to enter into
this Agreement and to standstill from exercising the Administrative Agent’s and
the Lenders’ rights and remedies as specifically set forth herein.

 

(i)Cumulative Remedies.

 

(i)Except as otherwise specifically provided in this Agreement, the rights,
powers, authorities, remedies, interests and benefits conferred upon the
Administrative Agent and the Lenders by and as provided in this Agreement are
intended to supplement, and be in addition to (and, except as expressly set
forth herein, shall not in any way replace, supersede, amend, limit or
restrict), the rights, powers, authorities, remedies, interests, and benefits
conferred by the Loan Agreement and the other Loan Documents.

 

(ii)No delay on the part of the Administrative Agent or the Lenders in the
exercise of any power, right or remedy under this Agreement, the Loan Agreement
or any other Loan Document at any time shall operate as a waiver thereof, and no
single or partial exercise by the Administrative Agent or the Standstill Lenders
of any power, right or remedy shall preclude other or further exercise thereof
or the exercise of any other power, right or remedy.

 

(j)Relationship. The Loan Parties agree that the relationship between the
Administrative Agent and the Lenders, on one hand, and the Loan Parties, on the
other hand, is that of creditor and debtor and not that of partners or joint
venturers. This Agreement does not constitute a partnership agreement, or any
other association between the Administrative Agent, the Lenders and the Loan
Parties. The Loan Parties acknowledge that the Administrative Agent and the
Lenders have acted at all times only as a creditor to the Loan Parties within
the normal and usual scope of the activities normally undertaken by a creditor
and in no event have the Administrative Agent and the Lenders attempted to
exercise any control over the Company or any other Loan Party or their
respective businesses or affairs. The Loan Parties further acknowledge that the
Administrative Agent and Lenders have not taken or failed to take any action
under or in connection with their rights under the Loan Agreement and the other
Loan Documents that in any way or to any extent have interfered with or
adversely affected the Loan Parties’ ownership of the Collateral.

 



23

 

 

(k)Ad Hoc Group Actions and Composition.  

 

(i)Any action by the Ad Hoc Group with respect to this Agreement (which, for the
avoidance of doubt, is limited to actions under Section 5(k) and Section 8(a)
hereof) may be taken by members of the Ad Hoc Group with Credit Exposures
representing more than fifty percent (50%) of the Aggregate Credit Exposures of
the Ad Hoc Group taken as a whole (the “Required Ad Hoc Group Members”). Any
action taken hereunder by the Required Ad Hoc Group Members shall bind all
members of the Ad Hoc Group.

 

(ii)In the event that, at any time on or after the Effective Date, the Ad Hoc
Group does not act on behalf of the Required Lenders, all references to the “Ad
Hoc Group” in this Agreement shall be deemed to refer to the Required Lenders.

 

(l)No Third Party Beneficiaries.  This Agreement is made and entered into for
the sole protection and benefit of the parties hereto and no other person or
entity shall have any right of action hereon, right to claim any right or
benefit from the terms contained herein, or be deemed a third party beneficiary
hereunder.

 

(m)Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement, it being the parties’ intention
that each and every provision of this Agreement be enforced to the fullest
extent permitted by applicable law.

 

(n)Successors and Assigns.  This Agreement shall be binding upon, and shall
inure to the benefit of the Lenders, the Company, and the other Loan Parties and
their respective successors and assigns, except that the Company and the other
Loan Parties may not assign their rights under this Agreement without the prior
written consent of the Required Lenders.

 

(o)Voluntary Agreement. The Loan Parties, the Administrative Agent and the
Standstill Lenders represent and warrant that they are represented by legal
counsel of their choice, that they have consulted with such counsel regarding
this Agreement, that they are fully aware of the terms and provisions contained
herein and of their effect and that they have voluntarily and without coercion
or duress of any kind entered into this Agreement.

 



24

 

 

(p)Integration.  This Agreement and the instruments, agreements and documents
referred to in this Agreement shall be deemed incorporated into and made a part
of the Loan Agreement and the other Loan Documents. This Agreement shall be
deemed to be a Loan Document as that term is defined in the Loan Agreement. All
such instruments, agreements and documents, and this Agreement, shall be
construed as integrated and complementary of each other, and, except as
otherwise specifically provided in this Agreement, as augmenting and not
restricting the Administrative Agent’s or the Lenders’ rights, remedies,
benefits and security. If after applying the foregoing an inconsistency still
exists, the provisions of this Agreement shall constitute an amendment to the
Loan Agreement and shall control; provided, however, that, for the avoidance of
doubt, the provisions hereof that do not survive termination of this Agreement
or the Standstill Period shall not be deemed to amend the terms of the Loan
Agreement following such termination. References in the Loan Agreement to this
“Agreement,” “herein,” “hereof” or “hereunder” or references to the Loan
Agreement in any other agreement or document shall, in each case, be deemed to
refer to the Loan Agreement as amended hereby.

 

(q)No Novation. This Agreement shall not extinguish the Loans or other
Obligations outstanding under the Loan Agreement and/or any of the other Loan
Documents as in effect prior to the effectiveness of this Agreement. Nothing
herein contained shall be construed as a substitution, novation or repayment of
the Loans or other Obligations outstanding under the Loan Agreement and/or any
of the other Loan Documents as in effect prior to the effectiveness of this
Agreement, all of which shall remain outstanding in full force and effect after
the effectiveness of this Agreement, as amended hereby.

 

(r)Notices. All notices hereunder shall be deemed given if in writing and
delivered by electronic mail, courier, or registered or certified mail (return
receipt requested) to the following addresses (or at such other addresses as
shall be specified by like notice):

 

i.if to the Company:

 

Akorn, Inc.
1925 West Field Court, Suite 300
Lake Forest, IL 60045
Attention: Duane Portwood, Chief Financial Officer

 

Email address: duane.portwood@akorn.com

 

Copies to:

 

Cravath, Swaine & Moore LLP

825 8th Ave

New York, NY 10019

Attention: Paul H. Zumbro; Stephen M. Kessing

Email address: pzumbro@cravath.com; skessing@cravath.com

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention: Patrick J. Nash; Nicole L. Greenblatt

Email address: patrick.nash@kirkland.com;     nicole.greenblatt@kirkland.com  

 



25

 

 

ii.if to the Ad Hoc Group:

 

Jones Day

250 Vesey Street

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, NY 1028166

Attention: Scott J. Greenberg

Email address:

sgreenberg@jonesday.comsgreenberg@gibsondunn.com

 

iii.if to any other Lender party hereto, to such address as may be furnished by
such Lender from time to time to each of the Standstill Parties.

 

iv.if to the Administrative Agent:

 

JPMorgan Chase Bank, N.A.

10 S. Dearborn Street

9th Floor, Chicago, IL 60603

Attention: Justin Martin

Email address: justin.2.martin@jpmorgan.com

 

Copy to:

 

Latham & Watkins LLP

330 North Wabash Avenue, Suite 2800

Chicago, IL 60611

Attention: Zulf Bokhari

Email address: zulf.bokhari@lw.com

 

Any notice given by delivery, mail (electronic or otherwise), or courier shall
be effective when received.

 

[Signature Pages to Follow]

 



26

 

 

IN WITNESS WHEREOF, each of the undersigned, intending to be legally bound
hereby, has executed this Agreement below effective as of the Effective Date.

 



  THE COMPANY:       AKORN, INC.               By       Name: Duane Portwood    
Title:   Chief Financial Officer               OTHER LOAN PARTIES:      
ADVANCED VISION RESEARCH, INC.               By       Name:     Title:        
AKORN (NEW JERSEY), INC.               By       Name:     Title:         AKORN
ANIMAL HEALTH, INC.               By       Name:     Title:         AKORN
OPHTHALMICS, INC.               By       Name:     Title:         AKORN SALES,
INC.               By       Name:     Title:      



 



27

 

 



  INSPIRE PHARMACEUTICALS, INC.               By       Name:     Title:        
      OAK PHARMACEUTICALS, INC.               By       Name:     Title:        
HI-TECH PHARMACAL CO., INC.               By       Name:     Title:         10
EDISON STREET LLC               By       Name:     Title:         13 EDISON
STREET LLC               By       Name:     Title:         VPI HOLDINGS CORP.  
            By       Name:     Title:         VPI HOLDINGS SUB, LLC            
  By       Name:     Title:



 



28

 

 



  VERSAPHARM INCORPORATED               By       Name:     Title:              
COVENANT PHARMA INC.               By       Name:     Title:         OLTA
PHARMACEUTICALS CORP.               By       Name:     Title:         CLOVER
PHARMACEUTICALS CORP.               By       Name:     Title:                  
  JPMORGAN CHASE BANK, N.A.,   as Administrative Agent               By      
Name:     Title:               [LENDERS]               By       Name:     Title:



 



29

 

 

Exhibit A

Ad Hoc Group

 

1.Eaton Vance Management



2.CIFC Asset Management



3.The Carlyle Group



4.Funds, accounts, and other investment vehicles managed, advised, or
sub-advised by Credit Suisse Asset Management, LLC



5.Certain funds and accounts under management by BlackRock Financial Management,
Inc. and its affiliates



6.Western Asset Management



7.GSO Capital Partners



8.PineBridge Investments



9.Stonehill Capital Management



10.BlueMountain Capital Management



11. Whitebox Advisors LLC

11. Canyon Capital

 

30

 



 

Schedule 1

 

(a)at any time on or prior to June 30, 2019, $115 million



 

(b)at any time from and after July 1, 2019 and on or prior to December 13, 2019,
$105 million

 



31

 